UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No.) Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement TELANETIX, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): o No fee required x Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 Title of each class of securities to which transaction applies: Common Stock, par value $0.0001 per share, options to acquire Common Stock, and warrants to acquire Common Stock. Aggregate number of securities to which transaction applies: 5,138,561 shares of Common Stock and 1,382,871 shares of Common Stock issuable with respect to outstanding stock options with an exercise price less than $7.33. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): The maximum amount of consideration payable pursuant to the Merger Agreement dated as of January 18, 2013 by and among Intermedia Holdings, Inc., Sierra Merger Sub Co. and Telanetix, Inc. is $41,044,808.In accordance with Section 14(g) of the Securities Exchange Act of 1934, as amended, the filing fee was determined by multiplying 0.0001364 by such amount. Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Table of Contents TELANETIX, INC. 11th Street, Suite200 Bellevue, Washington 98004 NOTICE OF WRITTEN CONSENT AND DISSENTER’S RIGHTS AND INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Dear Stockholder: This notice of written consent and dissenter's rights and information statement are being furnished to the holders of common stock of Telanetix, Inc., a Delaware corporation that we refer to as "Telanetix" or the "Company," in connection with the Merger Agreement, dated as of January 18, 2013, and amended on May 8, 2013, by and among Intermedia Holdings, Inc., a Delaware corporation that we refer to as "Parent," Sierra Merger Sub Co., a Delaware corporation and wholly-owned subsidiary of Parent that we refer to as "Merger Sub," and Telanetix.We refer to the Merger Agreement, as amended, as the "Merger Agreement" and to the merger of Merger Sub with and into Telanetix that is contemplated by the Merger Agreement as the "Merger." As of May 7, 2013, we estimated that the aggregate consideration to be paid by Parent and Merger Sub in the Merger for all of the outstanding equity interests of Telanetix, including securities convertible into shares of the Company’s common stock, par value $0.0001 per share, which we refer to as the "Common Stock," subject to certain adjustments, is approximately $41.0 million.The aggregate closing date consideration will, however, be decreased to the extent transaction expenses exceed $2,525,000 or regulatory expenses exceed $200,000 and increased by the proceeds of certain warrant and option exercises, if any, occurring prior to the closing of the Merger.The aggregate closing date consideration may also be decreased by up to $5.0 million if amounts are placed in escrow to cover any capitalization claims that arise before the closing of the Merger.We refer to the merger consideration, as adjusted, as the "Merger Consideration." At the effective time of the Merger, each share of Common Stock issued and outstanding immediately prior to the effective time of the Merger, other than (i)shares held in the treasury of the Company and shares owned by Parent, Merger Sub, or any subsidiary of Parent or the Company (which shares will be cancelled) and (ii)shares that are owned by stockholders who have perfected and not withdrawn a demand for, or lost their right to, appraisal pursuant to Section262 of the Delaware General Corporation Law, which we refer to as the "DGCL," with respect to such shares, will be converted into the right to receive an amount in cash, without interest and subject to applicable tax withholding, equal to the Merger Consideration divided by the number of fully diluted shares of the Company (including all shares, options and warrants (whether or not exercisable), as well as any securities of the Company related to capitalization claims for which no escrow has been established), which we refer to as the "Per Share Merger Consideration." At the time the Merger Agreement was approved by the board of directors and executed by the Company, we estimated the Per Share Merger Consideration to be approximately $7.40.However, due to increases in transaction and regulatory expenses since the execution of the Merger Agreement, primarily due to regulatory issues and complexities of the transaction, as of May 7, 2013, we estimated the Per Share Merger Consideration to be in the range of approximately $7.27 to $7.33.Please note that this estimate of the Per Share Merger Consideration reflects the Company’s current estimate only and does not include additional transaction or regulatory expenses that may be incurred in connection with the transaction, including any expenses arising from reviews by any regulatory authorities or stockholder matters. It also does not include any purchase price adjustment that could result from any capitalization claims.If expenses beyond what is currently estimated are required, or if there are any capitalization claims, there are likely to be further downward adjustments to the Per Share Merger Consideration.A copy of the Merger Agreement is attached as Annex A to the accompanying information statement. If amounts are placed in escrow to cover capitalization claims, or Parent retains a portion of the Merger Consideration due to capitalization claims by third parties that they own or are entitled to receive securities of the Company, following the full satisfaction and final resolution of any capitalization claims, and payment of all costs and expenses related thereto, any funds remaining in the escrow account or retained by Parent that have not been used in connection with such claim, will be paid to the Company's stockholders and other equity holders following the closing of the Merger.Any payout of such funds following closing will be made to the equity holders of the Company as of the effective time of the Merger in the same manner and using the same allocation methodology that such funds would have been paid if they had been paid at the time of the closing of the Merger.The rights of the equity holders of the Company to receive any portion of such amounts, if any, will not be evidenced by any certificate or instrument and will not be transferable or assignable, except by will, laws of intestacy or operation of law. Table of Contents The board of directors of Telanetix, which we refer to as the"Board of Directors," acting upon the unanimous recommendation of a committee of the Board of Directors consisting only of independent and disinterested directors of the Company, which we refer to as the "Special Committee," (i) approved, adopted and declared advisable, fair to and in the best interest of the Company and its stockholders, the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger, in accordance with the DGCL; (ii) resolved to recommend that the stockholders of the Company approve the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger; and (iii) authorized the execution, delivery and performance of the Merger Agreement and the consummation of the transactions contemplated by the Merger Agreement. The completion of the Merger is subject to the satisfaction or waiver of certain conditions, including, among other things, the approval of the Merger by the Federal Communications Commission and applicable state public service or public utility commissions or other similar state regulatory bodies.The Merger is also subject to the adoption and approval of the Merger Agreement and the Merger by the holders of a majority of the issued and outstanding shares of Common Stock, which approval was obtained on January 19, 2013.On January 19, 2013, the holders of 4,358,942 shares of Common Stock, or approximately 85.1% of the outstanding shares of Common Stock entitled to cast a vote, whom we refer to as the "Majority Holders," delivered an irrevocable written consent, which we refer to as the "Merger Consent," adopting and approving the Merger Agreement, the Merger and the transactions contemplated by the Merger Agreement within the meaning of Section251 of the DGCL. No further approval of the stockholders of the Company is required to adopt the Merger Agreement and approve the Merger and the transactions contemplated by the Merger Agreement. This notice of written consent and dissenter's rights shall constitute notice to you from the Company of the action by written consent to adopt the Merger Agreement taken by the Majority Holders contemplated by Sections 228 and 262 of the DGCL. Under Section262 of the DGCL, if the Merger is completed, subject to compliance with the requirements of Section262 of the DGCL, holders of shares of Common Stock, other than the Majority Holders, will have the right to seek an appraisal for, and be paid the "fair value" of, their shares of Common Stock (as determined by the Court of Chancery of the State of Delaware) instead of receiving the Per Share Merger Consideration. In order to exercise your appraisal rights, you must submit a written demand for an appraisal no later than 20 days after the date this information statement was mailed, or [], 2013, and precisely comply with other procedures set forth in Section262 of the DGCL, which are summarized in this information statement. A copy of Section262 of the DGCL is attached to this information statement as Annex B. The actions taken by the Merger Consent of the Majority Holders will not become effective until at least 20 days after the mailing of this information statement. THIS IS NOT A NOTICE OF SPECIAL MEETING OF STOCKHOLDERS AND NO SPECIAL STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER WHICH IS DESCRIBED HEREIN. By order of the Board of Directors: /s/ Douglas N. Johnson Douglas N. Johnson Chief Executive Officer and Director ii Table of Contents We urge you to read the entire information statement carefully. Please do not send in your stock certificates at this time. If the Merger is completed, you will receive instructions regarding the surrender of your stock certificates and payment for your shares of Common Stock. Neither the U.S. Securities and Exchange Commission, which we refer to as the "SEC," nor any state securities regulatory agency has approved or disapproved the Merger, passed upon the merits or fairness of the Merger or passed upon the adequacy or accuracy of the disclosures in this notice or this information statement. Any representation to the contrary is a criminal offense. This information statement is dated May [], 2013 and is first being mailed to stockholders on or about [], 2013. iii Table of Contents TABLE OF CONTENTS SUMMARY 1 The Parties to the Merger 1 The Merger 1 Merger Consideration 1 Reasons for the Merger; Recommendation of the Special Committee and our Board of Directors 4 Required Stockholder Approval 4 Financial Opinion of Duff & Phelps, LLC 4 Financing of the Merger 4 Interests of the Company’s Directors and Officers in the Merger 5 Restrictions on Solicitations 5 Regulatory Approvals Required for the Merger 6 Conditions to the Merger 6 Termination of the Merger Agreement 8 Limitations of Liability 11 Specific Performance 11 Deregistration of the Company’s Common Stock 11 Payment of Merger Consideration and Surrender of Stock Certificates 11 Certain U.S. Federal Income Tax Consequences of the Merger 11 Other Agreements 11 Market Price of Common Stock and Dividend Information 11 Dissenter’s Rights 12 QUESTIONS AND ANSWERS ABOUT THE MERGER 13 FORWARD-LOOKING STATEMENTS 18 THE PARTIES TO THE MERGER 20 THE MERGER 21 Background of the Merger 21 Reasons for the Merger; Recommendation of the Special Committee and our Board of Directors 35 Opinion of Duff & Phelps, LLC 38 Certain Prospective Financial Information of the Company 45 Financing of the Merger 48 Payment of Merger Consideration and Surrender of Stock Certificates 51 Interests of the Company’s Directors and Officers in the Merger 51 Accounting Treatment 54 Certain U.S. Federal Income Tax Consequences of the Merger to Our Stockholders 54 Regulatory and Other Governmental Approvals 56 Deregistration of Common Stock 56 iv Table of Contents THE MERGER AGREEMENT 57 Explanatory Note Regarding the Merger Agreement 57 The Merger 57 Directors and Officers 57 When the Merger Becomes Effective 57 Merger Consideration 58 Payment of the Merger Consideration and Surrender of Stock Certificates 60 Representations and Warranties 61 Conduct of Business Pending the Merger 65 Restrictions on Solicitations 68 Regulatory and Governmental Matters 69 Required Stockholder Approval 70 Agreement to Cooperate 70 Financing 70 Expenses and Fees 72 Employee Matters 72 Directors and Officers Indemnification and Insurance 72 Outstanding Capitalization and Expenses 73 Resignation of Directors 76 Other Covenants 76 Conditions to the Merger 77 Termination of the Merger Agreement 79 Limitations of Liability 82 Amendments and Waivers 83 Governing Law and Jurisdiction 83 OTHER AGREEMENTS 83 Stockholder Agreement 83 MARKET PRICES OF COMMON STOCK AND DIVIDEND INFORMATION 85 DISSENTER’S RIGHTS 86 SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN BENEFICIAL OWNERS 89 WHERE TO FIND MORE INFORMATION 91 ANNEX A – AGREEMENT AND PLAN OF MERGER AND AMENDMENT NO. 1 A-1 ANNEX B – SECTION B-1 ANNEX C – OPINION OF DUFF & PHELPS, LLC C-1 ANNEX D – STOCKHOLDER AGREEMENT D-1 v Table of Contents SUMMARY The following summary highlights selected information from this information statement and may not contain all of the information that is important to you. Accordingly, we encourage you to read carefully this entire information statement, its annexes and the documents referred to in this information statement. Each item in this summary includes a page reference directing you to a more complete description of that item in this information statement. You may obtain additional information about the Company by following the instructions under "Where to Find More Information" beginning on page 91.References to "Telanetix," the "Company," "we," "our" or "us" in this information statement refer to Telanetix, Inc. and its subsidiaries unless otherwise indicated by context. The Parties to the Merger(page20 of this information statement) Telanetix, a Delaware corporation, is a cloud based IP voice services company. Through its AccessLine-branded Voice Services, Telanetix provides customers with a range of business phone services and applications. Parent, a Delaware corporation, is a provider of cloud services to small and medium-sized businesses and is a third-party provider of hosted Microsoft Exchange.Intermedia's Office in the Cloud™ suite offers essential business services—including hosted Exchange (including spam and virus protection, Outlook backup, encryption, archiving), cloud voice (including hosted PBX, phone conferencing, fax via email), cloud servers, web hosting, Lync, SharePoint, PC Backup and more —that enable customers to communicate, collaborate, manage content and run their business applications. Merger Sub is a newly formed Delaware corporation. Merger Sub is a wholly owned subsidiary of Parent and has not conducted any business operations except for activities incidental to its formation and as contemplated by the Merger Agreement. The Merger(page21 of this information statement) On January 18, 2013, we entered into the Merger Agreement with Parent and Merger Sub. Upon the terms and subject to the conditions of the Merger Agreement, at the effective time of the Merger, Merger Sub will merge with and into the Company, with the Company continuing as the surviving corporation and a wholly owned subsidiary of Parent. The Merger Agreement is attached as Annex A to this information statement, and we encourage you to read it carefully and in its entirety because the Merger Agreement and not this information statement is the legal document that governs the Merger. Merger Consideration(page58 of this information statement) The Merger Consideration to be paid by Parent and Merger Sub in the Merger for all of the outstanding equity interests of Telanetix, including securities convertible into shares of Common Stock, subject to certain adjustments provided in the Merger Agreement and described herein, is approximately $41.0 million.The Per Share Merger Consideration is equal to the Merger Consideration divided by the number of shares outstanding on a fully diluted basis (including all shares, options and warrants (whether or not exercisable), as well as any securities of the Company related to capitalization claims for which no escrow has been established).Capitalization claims include any claim by a person who believes he or she is entitled to be granted, issued or receive any equity securities of the Company, including any options, warrants or any other security or right to receive equity securities of the Company, which we refer to as "Capitalization Claims."The Merger Consideration, and consequently the Per Share Merger Consideration to be paid to Telanetix' stockholders, may be adjusted downward to the extent that: · transaction expenses incurred or payable by the Company and its subsidiaries in connection with or related to the Merger, or incurred in defending or settling any Capitalization Claim, which we refer to as the “Transaction Expenses,” exceed $2,525,000.The Transaction Expenses include: · loan commitment fees, prepayment fees or penalties of any kind and due diligence expenses; 1 Table of Contents · fees and expenses of counsel, accountants, consultants, financial advisors, investment bankers and all other third parties, and all filing fees and penalties, except to the extent such fees were paid prior to December 31, 2012; · bonuses and severance, change of control or other similar payments payable to the employees, consultants or members of the Board of Directors; · the premium for the tail insurance policies that the Company will purchase in connection with the Merger; and · other third party expenses; · regulatory expenses, which we refer to as “Regulatory Expenses,” exceed $200,000.The Regulatory Expenses include fees and expenses of the Company and its subsidiaries, as well as fines, forfeitures, contributions, taxes and penalties of the Company, Parent or their subsidiaries, incurred in connection with obtaining regulatory approval of the Merger by any governmental entity in connection with any other prior activities of the Company and/or its subsidiaries. The amount of the Merger Consideration payable at closing will also be reduced by up to $5.0 million, if and to the extent that, any amounts are placed in escrow to settle any Capitalization Claims pursuant to which any person or entity claims to own or claims to be entitled to be granted, issued or receive any securities of the Company. In addition, the fully diluted number of shares of Common Stock outstanding includes: · the aggregate number of shares of Common Stock and options and warrants (whether or not exercisable) to purchase Common Stock that are outstanding as of the closing of the Merger; and · the aggregate number of shares of Common Stock that any person or entity claims to own or claims to be entitled to be granted, issued or receive in connection with a Capitalization Claim for which no escrow has been established. The maximum increase to the fully diluted shares of the Company for unresolved Capitalization Claims at the time of the Merger will not exceed 675,000, plus securities that a person or entity who beneficially owns (when aggregated with the beneficial ownership of such person’s or entities' affiliates)20% of the outstanding shares of the Common Stock claims to own or claims to be entitled to be granted, issued or receive. If amounts are placed in escrow to cover Capitalization Claims, or Parent retains a portion of the Merger Consideration due to Capitalization Claims by third parties that they own or are entitled to receive securities of the Company, following the full satisfaction and final resolution of any claims, and payment of all costs and expenses related thereto, any funds remaining in the escrow account or retained by Parent that have not been used in connection with such claim, will be paid to the Company's stockholders and other equity holders following the closing of the Merger.Any payout of such funds following closing will be made to the equity holders of the Company as of the effective time of the Merger in the same manner and using the same allocation methodology that such funds would have been paid if they had been paid at the time of the closing of the Merger.The rights of the equity holders of the Company to receive any portion of such amounts, if any, will not be evidenced by any certificate or instrument and will not be transferable or assignable, except by will, laws of intestacy or operation of law. For further information regarding the escrow account and Capitalization Claims, see "The Merger Agreement—Outstanding Capitalization and Expenses" beginning on page 73. The Merger Consideration will also be increased by the proceeds of certain warrant and option exercises, if any, occurring between the date of the Merger Agreement and the closing of the Merger. 2 Table of Contents The consideration to be paid for each type of security of the Company is summarized below.All payments described below will be made without interest and will be reduced for any applicable tax withholding requirements. Common Stock At the effective time of the Merger, each share of Common Stock issued and outstanding immediately prior to the effective time of the Merger, other than (i) shares held in the treasury of the Company and shares owned by Parent, Merger Sub, or any subsidiary of Parent or the Company(which shares will be cancelled) and (ii) shares that are owned by stockholders who have perfected and not withdrawn a demand for, or lost their right to, appraisal pursuant to Section 262 of the DGCL, will be converted into the right to receive an amount in cash, without interest and subject to applicable tax withholding, equal to the Merger Consideration divided by the number of fully diluted shares of the Company (including all shares, options and warrants (whether or not exercisable) as well as any securities of the Company related to Capitalization Claims for which no escrow has been established). At the time the Merger Agreement was approved by the Board of Directors and executed by the Company, we estimated the Per Share Merger Consideration to be approximately $7.40.However, due to increases in certain Transaction Expenses and Regulatory Expenses since the execution of the Merger Agreement, primarily due to regulatory issues and complexities of the transaction, as of May 7, 2013, we estimated the Per Share Merger Consideration to be in the range of approximately $7.27 to $7.33.Please note that this estimate of the Per Share Merger Consideration reflects the Company’s current estimate only and does not include additional Transaction Expenses or Regulatory Expenses that may be incurred in connection with the transaction, including any expenses arising from reviews by any regulatory authorities or stockholder matters. It also does not include any purchase price adjustment that could result from any Capitalization Claims.If expenses beyond what is currently estimated are required, or if there are any Capitalization Claims, there are likely to be further downward adjustments to the Per Share Merger Consideration.A copy of the Merger Agreement is attached as Annex A to the accompanying information statement. If the Merger Consideration is reduced by the full $5.0 million escrow amount, the Per Share Merger Consideration would be in the range of approximately $6.51 to $6.56.Such amount is solely for illustrative purposes and assumes no other adjustments are made to the Merger Consideration due to excess Transaction Expenses or Regulatory Expenses and assumes no other Capitalization Claims increase the fully diluted shares of the Company for purposes of calculating the Per Share Merger Consideration. Stock Options Each option to purchase shares of Common Stock, which we refer to as the "Company Options," which is outstanding and unexercised immediately prior to the effective time of the Merger will be cancelled as of the effective time of the Merger.The holder of each Company Option will be entitled only to the right to receive, without any interest thereon, an amount in cash payable immediately following the cancellation of such Company Option equal to the product of (i) the excess, if any, of the Per Share Merger Consideration over the per share exercise price of such Company Option, and (ii) the number of shares of Common Stock covered by such Company Option (including both vested and unvested shares) as of immediately prior to the effective time of the Merger.Such cash payment will be reduced by applicable tax withholding. Warrants Each warrant to purchase shares of Common Stock, which we refer to as the "Company Warrants," which is outstanding and unexercised immediately prior to the effective time of the Merger will be cancelled as of the effective time of the Merger.The holder of each Company Warrant will be entitled only to the right to receive, without any interest thereon, an amount in cash payable at the time of cancellation of such Company Warrant equal to the product of (i) the excess, if any, of the Per Share Merger Consideration over the per share exercise price of such Company Warrant, and (ii) the number of shares of Common Stock covered by such Company Warrant as of immediately prior to the effective time of the Merger.Such cash payment will be reduced by applicable tax withholding. 3 Table of Contents Reasons for the Merger; Recommendation of the Special Committee and our Board of Directors(page 35 of this information statement) Special Committee The Special Committee is a committee of independent members of the Board of Directors that was formed in July 2012 for the purpose of evaluating strategic alternatives of the Company.The Special Committee unanimously determined that the consideration to be received in the Merger is fair, from a financial point of view, to the Company's stockholders, and that the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger, are advisable, fair to and in the best interests of the Company and its stockholders.In addition, the Special Committee recommended that the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger, be adopted and approved by the Board of Directors and recommended that the stockholders of the Company approve the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger. Board of Directors After careful consideration, the Board of Directors, acting upon the unanimous recommendation of the Special Committee, (i) approved, adopted and declared advisable, fair to and in the best interest of the Company and its stockholders, the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger, in accordance with the DGCL; (ii) resolved to recommend that the stockholders of the Company approve the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger; and (iii) authorized the execution, delivery and performance of the Merger Agreement and the transactions contemplated by the Merger Agreement. Required Stockholder Approval (page 70 of this information statement) On January 19, 2013, the Majority Holders delivered the Merger Consent adopting the Merger Agreement and approving the Merger and the transactions contemplated by the Merger Agreement within the meaning of Section251 of the DGCL. As a result, no further action by any other stockholder of Telanetix is required to adopt the Merger Agreement and Telanetix has not solicited, and will not be soliciting, your adoption or approval of the Merger Agreement and does not intend to call a stockholders’ meeting for purposes of voting on the adoption or approval of the Merger Agreement or the Merger. Financial Opinion of Duff & Phelps, LLC (page38 of this information statement) Duff & Phelps, LLC, which we refer to as "Duff & Phelps," delivered its opinion to the Special Committee that, as of January 16, 2013 and based upon and subject to the factors and assumptions set forth therein, the Per Share Merger Consideration to be received by the stockholders, other than the affiliated Majority Holders (which we refer to as the "Minority Stockholders"), in the Merger is fair, from a financial point of view, to such stockholders (without giving effect to any impact of the Merger on any particular stockholder other than in its capacity as a stockholder and without giving effect to the potential adjustments to the Merger Consideration as provided in the Merger Agreement and described under the section titled "Merger Agreement—Merger Consideration" beginning on page 58).The full text of the written opinion of Duff & Phelps, dated January 16, 2013, which sets forth the assumptions made, procedures followed, matters considered and limitations on the review undertaken in connection therewith, is attached as Annex C and is incorporated into this information statement by reference. Financing of the Merger (page48 of this information statement) The Company anticipates that the total funds needed to complete the Merger will equal approximately $55.0 million.Parent has received a commitment from Silicon Valley Bank, Royal Bank of Canada, Churchill Financial Cayman Ltd, Citibank, N.A. and CapitalSource Bank to lend up to $90.0 million for the purpose of funding the Merger and the other transactions contemplated by the Merger Agreement, as well as refinancing certain indebtedness of a subsidiary of Parent.Parent has also received a commitment from its investors to provide up to $15.5 million in equity financing for the purpose of funding the Merger and the other transactions contemplated by the Merger Agreement.Although the obligations of Parent and Merger Sub to complete the Merger under the Merger Agreement are not subject to a financing condition, the failure of Parent to obtain any portion of such financing may result in the failure of the Merger to be completed.In that case, Parent may be obligated to pay the Company a fee in the amount of $5,250,000 as provided in the Merger Agreement and described under “The Merger Agreement—Termination of the Merger Agreement—Termination Payment” beginning on page 82. 4 Table of Contents Interests of the Company’s Directors and Officers in the Merger(page 51of this information statement) You should be aware that certain of our directors and officers have interests in the Merger that may be different from, or in addition to, your interests as a stockholder and that this may present actual or potential conflicts of interest. These interests include the following: · the cancellation and cash-out of all outstanding Company Options held by our officers and directors; · the anticipated payment at closing of the Merger of $56,669 to each of the executive officers of Telanetix as stay bonuses for remaining with Telanetix through the closing of the Merger which is anticipated to take several months to close; · the payment in full of subordinated promissory notes held by affiliates of Martin Hale and Charles Hale, directors of Telanetix, in the aggregate principal amount of approximately $1.7 million; · Douglas Johnson, the CEO of Telanetix, is anticipated to remain as an employee of the Company following the Merger, and will receive a severance payment if he is terminated without cause within 12 months following the closing of the Merger; and · the survival of rights of indemnification for the Company’s directors and officers against certain claims and liabilities and the requirement that the Company purchase officers’ and directors’ liability insurance with respect to claims arising from facts or events that occurred prior to the effective time of the Merger and that the surviving corporation maintain such policy. The Special Committee and the Board of Directors were aware of these interests and considered that these interests may be different from, or in addition to, the interests of our stockholders generally, among other matters, in making their determination regarding the Merger Agreement. For further information regarding the interests of the Company’s directors and officers, please see the section titled "The Merger—Interests of the Company’s Directors and Officers in the Merger" beginning on page 51. Restrictions on Solicitations(page68 of this information statement) The Merger Agreement provides that the Company will not, the Company will cause its subsidiaries and each of its and its subsidiaries’ respective officers, directors and employees to not, and the Company will direct its other representatives to not, and the Company will not knowingly permit its representatives to, directly or indirectly: · solicit, initiate, seek, knowingly facilitate or encourage or take any action to solicit, initiate, seek or knowingly facilitate or encourage, the making by any person or entity (other than Parent and its subsidiaries) of any inquiry, expression of interest, proposal or offer that constitutes or would reasonably be expected to lead to any acquisition proposal other than the Merger; · enter into, participate in, or maintain any discussions or negotiations relating to, in furtherance of an inquiry with respect to, or to obtain, an acquisition proposal other than the Merger; · approve, recommend or accept any acquisition proposal other than the Merger or enter into any agreement, understanding or arrangement (whether binding or nonbinding) relating to, or with respect to an acquisition proposal other than the Merger; 5 Table of Contents · furnish any nonpublic information to any person or entity other than Parent that would reasonably be expected to be used for the purposes of formulating any inquiry, expression of interest, proposal or offer relating to an acquisition proposal other than the Merger; or · submit any acquisition proposal other than the Merger or any matter related to the Merger to the vote of the stockholders of the Company. The Merger Agreement further provides that the Company must, and must cause its subsidiaries and their representatives to, immediately cease any activities, discussions or negotiations with any party or parties with respect to any acquisition proposal other than the Merger. Regulatory Approvals Required for the Merger (page56 of this information statement) The completion of the Merger is subject to compliance with the regulations of the Federal Communications Commission, which we refer to as the "FCC," and applicable state public service or public utility commissions or other similar state regulatory bodies, which we refer to as "State PUCs." The FCC and State PUCs require notification to and approval by the FCC and State PUCs of mergers similar to the Merger contemplated by Telanetix and Parent. Such approvals by the FCC and the State PUCs, including approval by the FCC and the State PUCs of the deemed transfer to Parent in connection with the Merger of certain licenses held (or contemplated to be held) by Telanetix, are a condition to the completion of the Merger. As of the date of this information statement, we are awaiting approval from []. The completion of the Merger is also subject to documentation from the FCC and State PUCs that the Company and its subsidiaries are not required to pay any fines, forfeitures, penalties or voluntary contributions to the FCC or any applicable state regulatory bodies, arising out of any violation of the applicable statutes or regulations of the FCC or applicable state regulatory bodies, other than the specific amounts identified as Regulatory Expenses in connection with the Merger. The completion of the Merger is also subject to the acceptance of the certificate of merger by the Secretary of State of the State of Delaware. Conditions to the Merger (page 77of this information statement) Conditions to Each Party’s Obligation to Effect the Merger. Each party’s obligation to effect the Merger is subject to the satisfaction or waiver of the following conditions: · receipt of approval of the holders of a majority of the issued and outstanding shares of Common Stock, which occurred when the Merger Consent was delivered on January 19, 2013 by the Majority Holders; · this information statement was mailed to the Company’s stockholders and at least 20 days shall have elapsed since the date the Company sent this information statement to its stockholders in accordance with Rule 14c-2 promulgated under the Exchange Act; · if required, the Company shall have provided notice to holders of Company Options and Company Warrants describing the treatment of Company Options and Company Warrants in the Merger, and the applicable required time period shall have elapsed since the notice was delivered to such holders; and · no statute, rule, regulation, executive order, decree, ruling, judgment, decision, order or injunction, whether temporary or permanent, shall have been enacted, entered, adopted, promulgated, issued or enforced by any court or other governmental entity of competent jurisdiction which is in effect and has the effect of prohibiting, restraining, enjoining or making illegal the consummation of the Merger. 6 Table of Contents Conditions to Obligations of Parent and Merger Sub to Effect the Merger. The respective obligations of Parent and Merger Sub to effect the Merger are subject to the satisfaction or waiver of the following conditions: · the representations and warranties of the Company contained in the Merger Agreement, subject to certain qualifications and exceptions, must be true and correct as of the date of the Merger Agreement and as of the closing date; · each of the covenants and obligations in the Merger Agreement that the Company is required to comply with or to perform at or prior to the closing must have been complied with and performed in all material respects; · since the date of the Merger Agreement, no Company Material Adverse Effect (as defined below under "The Merger Agreement—Representations and Warranties")has occurred that is continuing; · certain identified certificates, payoff letters, and director and officer resignations and releases shall have been executed and obtained and must be in full force and effect; · all required governmental approvals shall have been obtained; · the Company and Parent shall have received reasonable documentation from the FCC and State PUCs confirming that the Company and its subsidiaries are not required (and will not be required) to pay any fines, forfeitures, penalties or voluntary contributions to the FCC or any State PUCs, arising out of any violation of the applicable statutes or regulations of the FCC or State PUCs, other than any such amounts that are included in the Regulatory Expenses of the parties, which will reduce the Merger Consideration; · all contracts between the Company and its subsidiaries, on the one hand, and any related person, on the other hand, subject to certain exceptions, have been terminated prior to the closing date without any penalty, payment of any premium or other obligation or liability of the Company, and the Company shall have no continuing obligation or liability under such contracts; · the Company has delivered certain notices and received certain consents under certain contracts to which the Company is a party in a form reasonably acceptable to Parent; · there must not be pending, or threatened in writing, by a governmental entity of competent jurisdiction, any suit, order, law, action or proceeding (i)that challenges or seeks to prohibit (A) the consummation of the transaction on the terms contemplated in the Merger Agreement, or (B) conference upon Parent and the surviving corporation all of their respective rights and benefits, contemplated in the Merger Agreement, (ii)that seeks to prohibit or limit in any material respect Parent’s ability to vote, receive dividends with respect to or otherwise exercise ownership rights with respect to the stock of the surviving corporation, (iii)that would materially and adversely affect the right of the surviving corporation or its subsidiaries to own the assets or operate the business of the Company or its subsidiaries or (iv)that seeks to compel Parent or the Company, or any subsidiary of Parent or the Company, to dispose of or hold separate any material assets, as a result of the transaction contemplated by the Merger Agreement; and · as of the closing date, (A) the aggregate amount of damages being claimed with respect to all Capitalization Claims, taking into account that the value of the claimed securities shall not exceed $5,000,000 and (B) the Aggregate Claimed Securities (as defined below under "The Merger Agreement— Outstanding Capitalization and Expenses—Effect of Capitalization Claims on Merger Consideration") shall not exceed 675,000. 7 Table of Contents Conditions to Obligations of the Company to Effect the Merger. The obligation of the Company to effect the Merger is subject to the satisfaction or waiver of the following conditions: · each of the representations and warranties made by Parent and Merger Sub in the Merger Agreement, subject to certain qualifications, must have been true and correct in all respects as of the date of the Merger Agreement and shall be true and correct in all respects as of the closing date as if made on the closing date (except for representations and warranties that speak as of a particular date, which shall be true and correct in all respects as of such date), except, in each case, including the parenthetical set forth in this sentence, where the failure to be so true and correct has not had, and would not reasonably be expected to have, a Parent Material Adverse Effect (as defined below under "The Merger Agreement—Representations and Warranties"), without giving effect to any Parent Material Adverse Effect or other materiality qualifications, or any similar qualifications, contained or incorporated directly or indirectly in such representations and warranties; · each of the covenants and obligations in the Merger Agreement that Parent and Merger Sub is required to comply with or to perform at or prior to the closing of the Merger must have been complied with and performed in all material respects; and · the Company must have received a certificate executed by an officer of Parent confirming that the above conditions have been duly satisfied. Termination of the Merger Agreement (page79 of this information statement) The Merger Agreement may be terminated at any time before the effective time of the Merger, whether before or after stockholder approval of the Merger has been obtained (except as provided in the Merger Agreement and described below), only: (1)by mutual written consent of Parent and the Company; (2)by Parent, upon written notice to the Company: (i)on the second business day following August 16, 2013 if the Merger has not been consummated on or prior to 11:59 p.m. New York City time on August16, 2013.The right to terminate under this provision is not available to: · any party whose breach, or failure to perform any of its obligations under the Merger Agreement was the cause of, or primarily resulted in, the Merger not occurring before August 16, 2013; or · Parent during the pendency of any action by the Company before a governmental entity for specific performance of the Merger Agreement; (ii)if the Company breaches or fails to perform any of its representations, warranties or covenants contained in the Merger Agreement, or any of its representations or warranties are inaccurate, such that the conditions relating to the accuracy of representations and warranties at the date of the Merger Agreement and at the closing of the Merger or to compliance with covenants and obligations would be incapable of being satisfied by August 16, 2013, or, if capable of being cured by the Company by such date, is not cured by the Company within 30 days following receipt of written notice from Parent, provided, that Parent and Merger Sub are not then in breach of their respective representations, warranties or covenants under the Merger Agreement; 8 Table of Contents (iii)prior to obtaining the Merger Consent, Parent was entitled to terminate the Merger Agreement, if: · the Board of Directors changed its recommendation that the stockholders of the Company adopt the Merger Agreement; · the Company failed to include in this information statement the Board of Directors' determination that the Merger Agreement and the Merger are advisable, fair to and in the best interest of the Company and its stockholders, and its adoption of the Merger Agreement and approval of the execution, delivery and performance of the Merger Agreement and the consummation of the Merger; · the Board of Directors failed to publicly reconfirm its recommendation of the Merger and its determination that the Merger is in the best interests of the Company and its stockholders within 10 business days after Parent's request for reconfirmation or public announcement of an acquisition proposal other than the Merger; · the Board of Directors approved or recommended to the Company's stockholders an acquisition proposal other than the Merger; · the Company entered into a letter of intent or contract relating to an acquisition proposal other than the Merger; · a tender or exchange offer was commenced and the Company did not send a statement to the Company's stockholders rejecting the tender or exchange offer within 10 days after commencement; and · the Company materially breached the provisions prohibiting solicitations of other acquisitions and requiring the Company to recommend the Merger to its stockholders; and (iv)if at any time after the date of the Merger Agreement, the Company restates (or is required to restate) any of the financial statements of the Company set forth in the Quarterly Reports on Form10-Q filed by the Company with the SEC since January1, 2012 or in the Annual Reports on Form10-K filed with the SEC since January1, 2012; provided, however, that a restatement that solely reflects an improvement in the operating results or financial performance of the Company shall not be deemed a restatement. (3)by the Company, upon written notice to Parent: (i)if the Merger has not been consummated on or prior to 11:59 p.m. New York City time on August 16, 2013, unless the condition to the Merger relating to the receipt of regulatory approvals and assurances has not been satisfied as of such date, and a financing recommitment has occurred, then on October 15, 2013, which applicable date we refer to as the “Company Outside Date.”The right to termination under this provision will not be available to the Company if its breach or failure to perform any of its obligations under the Merger Agreement was the cause of, or primarily resulted in, the Merger not occurring before such date.In addition, if as of August 16, 2013, the Company is not in breach of the Merger Agreement and no acquisition proposal, other than the Merger that is or is reasonably likely to lead to a superior proposal has been made or publicly announced, then the reference to “breach” in the prior sentence shall mean a reference to a “willful and knowing breach;” (ii)if either Parent or Merger Sub breaches or fails to perform any of its respective representations, warranties or covenants (other than those covenants related to financing the Merger) contained in the Merger Agreement, or any of its respective representations or warranties are inaccurate, such that the conditions relating to the accuracy of representations and warranties at the date of the Merger Agreement and at the closing of the Merger or relating to compliance with covenants and obligations would be incapable of being satisfied by the Company Outside Date, or, if capable of being cured by such date, is not cured within 30 days following receipt of written notice from the Company, provided, that the Company is not then in breach of its representations, warranties or covenants under the Merger Agreement; and 9 Table of Contents (iii)if: · (x) all the conditions that are applicable to each party’s obligation to consummate the Merger have been satisfied or waived, other than conditions relating to the representations, warranties and covenants of Parent and Merger Sub, or (y) the conditions in clause (x) above have been satisfied or waived, other than the condition relating to obtaining the required regulatory approvals, which would have been satisfied but for a failure of Parent and its subsidiaries to be in compliance with applicable laws, which noncompliance prevents the Company from obtaining the regulatory approvals that constitute a condition to the closing of the Merger; · the Company is, at such time, ready, willing, able, and makes itself reasonably available, to consummate the transactions contemplated by the Merger Agreement; · the date has occurred that is the earlier of (i) the 15th calendar day following the satisfaction of the conditions described in the first bullet hereto and (ii) the Company Outside Date, which we refer to as the "Specified Date"; and · Parent or Merger Sub do not consummate the Merger within one business day following the Specified Date. (4)by either Parent or the Company: (i)if a governmental entity has issued an order or taken any other action permanently restraining, enjoining or otherwise prohibiting the Merger and the other transactions contemplated by the Merger Agreement, and such order or other action has become final and non-appealable.The right to terminate under this provision is not available to any party whose failure to comply with any provision of the Merger Agreement has been the cause of, or primarily resulted in, such action by such governmental entity; (ii)if prior to the delivery of the Merger Consent, the Board of Directors had accepted a superior proposal and entered into an agreement with respect to an alternative acquisition other than the Merger.The Company could have terminated under this provision only if it was not then in breach of its obligations restricting solicitations of other proposals and recommending the Merger to its stockholders, and paid a termination fee to Parent of $2,000,000; and (iii) if the delivery of the Merger Consent had not occurred within 24 hours after the execution of the Merger Agreement. Effect of Termination (page82 of this information statement) In the event of termination of the Merger Agreement by either Parent or the Company, the Merger Agreement would become void and there would be no further obligation on the part of Parent, Merger Sub or the Company to consummate the Merger, subject to certain exceptions. Subject to the limitation on liability provisions of the Merger Agreement, the Merger Agreement provides that termination of the Merger Agreement would not relieve any party from liability for any willful and knowing breach of any representation, warranty, covenant or obligation under the Merger Agreement or any action or omission that constitutes fraud. Termination Payment (page82 of this information statement) The Merger Agreement requires the Company to pay a $2,000,000 termination fee to Parent under certain limited circumstances.In addition, the Merger Agreement requires Parent to pay a $5,250,000 termination fee to the Company under certain limited circumstances. 10 Table of Contents Limitations of Liability (page82 of this information statement) The maximum aggregate liability of Parent, Merger Sub and their affiliates (inclusive of the paid or payable portion of the financing termination fee, if any) for damages or otherwise is limited to the amount of the termination fee of $5,250,000. Specific Performance(page83 of this information statement) The parties are entitled to equitable relief to prevent breaches of the Merger Agreement and to enforce specifically the terms of the Merger Agreement in addition to any other remedy to which they are entitled at law or in equity. However, the parties have agreed that the Company is entitled to seek specific performance only to enforce Parent's covenants in the Merger Agreement with respect to obtaining the financing of the Merger and that require Parent to draw down the proceeds of the financing when it is available and, following such draw down, consummate the Merger on the terms set forth in the Merger Agreement if the maximum amount of the financing is available to be drawn down by Parent pursuant to the terms of the applicable financing commitments, but is not so drawn down solely as a result of Parent failing to do so in breach of the Merger Agreement.The Company may not seek specific performance if the Company's failure to perform or comply with any of its obligations with respect to financing materially contributed to the failure of Parent or Merger Sub to perform or comply with such obligation. Deregistration of the Company’s Common Stock (page56 of this information statement) Shares of Common Stock are currently quoted on the OTC Bulletin Board ("OTCQB") under the stock symbol "TNIX."Upon completion of the Merger, all shares of Common Stock will cease to be quoted for trading on the OTCQB and will be deregistered under the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Payment of Merger Consideration and Surrender of Stock Certificates (page51 of this information statement) Holders of Common Stock will be sent a letter of transmittal by a bank or trust company designated by Parent, which we refer as the "Exchange Agent," with related instructions promptly after the completion of the Merger describing how you may exchange your shares of Common Stock for the consideration to be paid pursuant to the Merger Agreement. If your shares of Common Stock are held in "street name" by your bank, brokerage firm or other nominee, you will receive instructions from your bank, brokerage firm or other nominee as to how to effect the surrender of your "street name" shares of Common Stock in exchange for the consideration to be paid pursuant to the Merger Agreement. You should contact your broker for additional information. You should not return your certificates to the Exchange Agent without a letter of transmittal, and you should not return your certificates to the Company. Certain U.S. Federal Income Tax Consequences of the Merger (page54 of this information statement) The exchange of Common Stock for cash in the Merger will be a taxable transaction for U.S. federal income tax purposes. For further information, please see the section titled "The Merger—Certain U.S. Federal Income Tax Consequences of the Merger to Our Stockholders" beginning on page 54. You should consult your own tax advisor for a full understanding of the particular tax consequences of the Merger to you, including the tax consequences under state, local, foreign and other tax laws. Other Agreements (page83 of this information statement) On January 18, 2013, Parent and Merger Sub entered into a Stockholder Agreement with each of the Majority Holders (the "Stockholder Agreement").For further information, please see the section titled "Other Agreements—Stockholder Agreement" beginning on page 83. Market Price of Common Stock and Dividend Information (page85 of this information statement) The closing sale price of the Common Stock on January 18, 2013 on the OTCQB, which was the last trading day before the announcement of the execution of the Merger Agreement, was $0.65 per share. 11 Table of Contents Dissenter’s Rights (page86 of this information statement) The holders of shares of Common Stock, other than the Majority Holders, may elect to assert dissenter’s rights to receive, in lieu of the consideration to be paid pursuant to the Merger Agreement, the "fair value" of their shares (as defined in DGCL Section 262), which could be more or less than, or the same as, the Merger Consideration. Stockholders of the Company electing to exercise dissenter’s rights must comply in all respects with the procedures set forth in Section 262 of the DGCL, the full text of which appears as Annex B to this information statement. Failure to so comply will result in termination or waiver of such stockholder’s dissenter’s rights. For a summary of the material provisions of Section 262 of the DGCL required to be followed by stockholders of the Company wishing to assert dissenter’s rights, please see the section titled "Dissenter’s Rights" beginning on page 86. 12 Table of Contents QUESTIONS AND ANSWERS ABOUT THE MERGER Set forth below are commonly asked questions and answers regarding the Merger and the Merger Agreement. These questions and answers may not address all questions that may be important to you as a Company stockholder. For a more complete description of the legal and other terms of the Merger and the Merger Agreement, please read carefully this entire information statement, including the Merger Agreement attached as Annex A to this information statement. Q: Why am I receiving this document? A: As a result of entering into the Merger Agreement, applicable laws and regulations require us to provide you with notice of the Merger Consent delivered on January 19, 2013 by the Majority Holders. As a result, your vote is not required and is not being sought. We are not asking you for a proxy and you are requested not to send us a proxy. Q: What is the proposed transaction? A: In the Merger, upon the terms and subject to the satisfaction or waiver of the conditions in the Merger Agreement, Merger Sub, a wholly owned subsidiary of Parent, will merge with and into the Company, with the Company continuing as the surviving corporation and a wholly owned subsidiary of Parent. For further information, please see the sections titled "The Merger" and "The Merger Agreement" beginning on pages21 and 57, respectively. Q: What will I be entitled to receive as a result of the Merger? A: The Merger Consideration to be paid by Parent and Merger Sub in the Merger for all of the outstanding equity interests of Telanetix, including securities convertible into shares of Common Stock, subject to certain adjustments provided in the Merger Agreement and described herein, is approximately $41.0 million.The Per Share Merger Consideration is equal to the Merger Consideration divided by the number of shares outstanding on a fully diluted basis (including all shares, options and warrants (whether or not exercisable), as well as any securities of the Company related to Capitalization Claims for which no escrow has been established).The Merger Consideration, and consequently the Per Share Merger Consideration to be paid to Telanetix' stockholders, may be adjusted downward to the extent that: · Transaction Expenses incurred or payable by the Company and its subsidiaries in connection with or related to the Merger, or incurred in defending or settling any Capitalization Claim exceed $2,525,000.The Transaction Expenses include: · loan commitment fees, prepayment fees or penalties of any kind and due diligence expenses; · fees and expenses of counsel, accountants, consultants, financial advisors, investment bankers and all other third parties, and all filing fees and penalties, except to the extent such fees were paid prior to December 31, 2012; · bonuses and severance, change of control or other similar payments payable to the employees, consultants or members of the Board of Directors; · the premium for the tail insurance policies that the Company will purchase in connection with the Merger; and · other third party expenses; · Regulatory Expenses exceed $200,000.The Regulatory Expenses include fees and expenses of the Company and its subsidiaries, as well as fines, forfeitures, contributions, taxes and penalties of the Company, Parent or their subsidiaries, incurred in connection with obtaining regulatory approval of the Merger by any governmental entity in connection with any other prior activities of the Company and/or its subsidiaries. 13 Table of Contents The amount of the Merger Consideration payable at closing will also be reduced by up to $5.0 million, if and to the extent that, any amounts are placed in escrow to settle any Capitalization Claims pursuant to which any person or entity claims to own or claims to be entitled to be granted, issued or receive any securities of the Company. In addition, the fully diluted number of shares of Common Stock outstanding includes: · the aggregate number of shares of Common Stock and options and warrants (whether or not exercisable) to purchase Common Stock that are outstanding as of the closing of the Merger; and · the aggregate number of shares of Common Stock that any person or entity claims to own or claims to be entitled to be granted, issued or receive in connection with a Capitalization Claim for which no escrow has been established. The maximum increase to the fully diluted shares of the Company for unresolved Capitalization Claims at the time of the Merger will not exceed 675,000, plus securities that a person or entity who beneficially owns (when aggregated with the beneficial ownership of such person’s or entities’ affiliates) 20% of the outstanding shares of the Common Stock claims to own or claims to be entitled to be granted, issued or receive. If amounts are placed in escrow to cover Capitalization Claims, or Parent retains a portion of the Merger Consideration due to Capitalization Claims by third parties that they own or are entitled to receive securities of the Company, following the full satisfaction and final resolution of any claims, and payment of all costs and expenses related thereto, any funds remaining in the escrow account or retained by Parent that have not been used in connection with such claim, will be paid to the Company's stockholders and other equity holders following the closing of the Merger.Any payout of such funds following closing will be made to the equity holders of the Company as of the effective time of the Merger in the same manner and using the same allocation methodology that such funds would have been paid if they had been paid at the time of the closing of the Merger.The rights of the equity holders of the Company to receive any portion of such amounts, if any, will not be evidenced by any certificate or instrument and will not be transferable or assignable, except by will, laws of intestacy or operation of law. For further information regarding the escrow account and Capitalization Claims, see "The Merger Agreement—Outstanding Capitalization and Expenses" beginning on page 73. The Merger Consideration will also be increased by the proceeds of certain warrant and option exercises, if any, occurring between the date of the Merger Agreement and the closing of the Merger. The consideration to be paid for each type of security of the Company is summarized below.All payments described below will be made without interest and will be reduced for any applicable tax withholding requirements. Common Stock At the effective time of the Merger, each share of Common Stock issued and outstanding immediately prior to the effective time of the Merger, other than (i) shares held in the treasury of the Company and shares owned by Parent, Merger Sub, or any subsidiary of Parent or the Company(which shares will be cancelled) and (ii) shares that are owned by stockholders who have perfected and not withdrawn a demand for, or lost their right to, appraisal pursuant to Section 262 of the DGCL, will be converted into the right to receive an amount in cash, without interest and subject to applicable tax withholding, equal to the Merger Consideration divided by the number of fully diluted shares of the Company (including all shares, options and warrants (whether or not exercisable), as well as any securities of the Company related to Capitalization Claims for which no escrow has been established). 14 Table of Contents At the time the Merger Agreement was approved by the Board of Directors and executed by the Company, we estimated the Per Share Merger Consideration to be approximately $7.40. However, due to increases in Transaction Expenses and Regulatory Expenses since the execution of the Merger Agreement, primarily due to regulatory issues and complexities of the transaction, as of May 7, 2013, we estimated the Per Share Merger Consideration to be in the range of approximately $7.27 to $7.33.Please note that this estimate of the Per Share Merger Consideration reflects the Company’s current estimate only and does not include additional Transaction Expenses or Regulatory Expenses that may be incurred in connection with the transaction, including any expenses arising from reviews by any regulatory authorities or stockholder matters. It also does not include any purchase price adjustment that could result from any Capitalization Claims.If expenses beyond what is currently estimated are required, or if there are any Capitalization Claims, there are likely to be further downward adjustments to the Per Share Merger Consideration.A copy of the Merger Agreement is attached as Annex A to the accompanying information statement. If the Merger Consideration is reduced by the full $5.0 million escrow amount, the Per Share Merger Consideration would be in the range of approximately $6.51 to $6.56.Such amount is solely for illustrative purposes and assumes no other adjustments are made to the Merger Consideration due to excess Transaction Expenses or Regulatory Expenses and assumes no other Capitalization Claims increase the fully diluted shares of the Company for purposes of calculating the Per Share Merger Consideration. Stock Options Each Company Option which is outstanding and unexercised immediately prior to the effective time of the Merger will be cancelled as of the effective time of the Merger.The holder of each Company Option will be entitled only to the right to receive, without any interest thereon, an amount in cash payable immediately following the cancellation of such Company Option equal to the product of (i) the excess, if any, of the Per Share Merger Consideration over the per share exercise price of such Company Option, and (ii) the number of shares of Common Stock covered by such Company Option (including both vested and unvested shares) as of immediately prior to the effective time of the Merger.Such cash payment will be reduced by applicable tax withholding. Warrants Each Company Warrant which is outstanding and unexercised immediately prior to the effective time of the Merger will be cancelled as of the effective time of the Merger.The holder of each Company Warrant will be entitled only to the right to receive, without any interest thereon, an amount in cash payable at the time of cancellation of such Company Warrant equal to the product of (i) the excess, if any, of the Per Share Merger Consideration over the per share exercise price of such Company Warrant, and (ii) the number of shares of Common Stock covered by such Company Warrant as of immediately prior to the effective time of the Merger.Such cash payment will be reduced by applicable tax withholding. Q: When is the Merger expected to be completed? A: Parent and the Company will complete the Merger when all the conditions to completion of the Merger in the Merger Agreement have been satisfied or waived. Parent and the Company are working toward satisfying these conditions and completing the Merger as promptly as possible. Parent and the Company currently expect to complete the Merger within the next six months.However, because the Merger is subject to a number of conditions, some of which are beyond the control of Parent and the Company, exact timing for completion of the Merger cannot be predicted with any amount of certainty. For further information, please see the section titled "The Merger Agreement—When the Merger Becomes Effective" beginning on page 57. 15 Table of Contents Q: Is the Merger subject to the fulfillment of certain conditions? A: Yes. Before the Merger can be completed, the Company, Parent and Merger Sub must fulfill or, if permissible, waive several closing conditions. If these conditions are not satisfied or waived, the Merger will not be completed. Please see the section titled "The Merger Agreement—Conditions to the Merger," beginning on page 77. Q: What happens if the Merger is not consummated? A: If the Merger is not consummated for any reason, stockholders will not receive any payment for their shares in connection with the Merger Agreement. Instead, the Company will remain a publicly owned company and the Common Stock may continue to be quoted on the OTCQB. Under specified circumstances in connection with the termination of the Merger Agreement, the Company may be required to pay Parent a termination fee of $2.0 million and Parent may be required to pay the Company a termination fee of $5.25 million, as described in the section titled "The Merger Agreement—Termination of the Merger Agreement" beginning on page 79. Q: Why am I not being asked to vote on the Merger? A: Consummation of the Merger requires the approval of the Merger Agreement by the holders of a majority of the voting power of the stockholders of the Company.The requisite stockholder approval was obtained on January 19, 2013 when the Majority Holders delivered the Merger Consent adopting and approving the Merger Agreement within the meaning of Section 251 of the DGCL and the transactions contemplated by the Merger Agreement, including, without limitation, the Merger.No further approval of the stockholders of the Company is required to approve and adopt the Merger Agreement and the transactions contemplated thereby. Q: Did our Board of Directors approve and recommend the Merger Agreement? A: Yes. The Board of Directors, upon the unanimous recommendation of the Special Committee, voted to approve the Merger Agreement and the Merger and recommended that the Company’s stockholders approve the Merger Agreement. Please see the section titled "Reasons for the Merger; Recommendations of the Special Committee and our Board of Directors" beginning on page 35. Q: Am I entitled to dissenter’s rights in connection with the Merger? A: If you do not consent to or approve the Merger Agreement and the Merger, then you are entitled to assert dissenter’s rights in accordance with the procedures specified in the DGCL in connection with the Merger. For further information, please see "Dissenter’s Rights" beginning on page 86. Q: What are the U.S. federal income tax consequences to the Company’s stockholders of the Merger? A: The exchange of Common Stock for cash in the Merger will be a taxable transaction for U.S. federal income tax purposes. Please carefully review the information set forth in the section titled "The Merger—Certain U.S. Federal Income Tax Consequences of the Merger to Our Stockholders" beginning on page54 for a more complete discussion of the U.S. federal income tax consequences of the Merger. Tax matters can be complicated, and the tax consequences of the Merger to you will depend on your particular tax situation. We urge you to consult your tax advisor on the tax consequences of the Merger to you including the tax consequences under state, local, foreign and other tax laws. Q: What happens if I sell my shares before completion of the Merger? A: If you transfer your shares of Common Stock before completion of the Merger, you will have transferred the right to receive the consideration to be paid pursuant to the Merger Agreement. In order to receive such consideration, you must hold your shares through the completion of the Merger.The right to receive such consideration will not be transferable or assignable, except by will, laws of intestacy or operation of law. 16 Table of Contents Q: Should I send in my stock certificates now? A: No. You will be sent a letter of transmittal with related instructions promptly after completion of the Merger, describing how you may exchange your shares of Common Stock for the consideration to be paid pursuant to the Merger Agreement. If your shares of Common Stock are held in "street name" by your bank, brokerage firm or other nominee, you will receive instructions from your bank, brokerage firm or other nominee as to how to effect the surrender of your "street name" shares of Common Stock in exchange for the consideration pursuant to the Merger Agreement.You should contact your bank, brokerage firm or other nominee for additional information. Q: Where can I find more information about the Company? A: We file periodic reports and other information with the SEC.You may read and copy this information at the SEC’s public reference facilities. Please call the SEC at (800) SEC-0330 for information about these facilities. This information is also available on the website maintained by the SEC at www.sec.gov. For a more detailed description of the available information, please refer to "Where to Find More Information" beginning on page 91. Q: Who can help answer my other questions? A: If you have more questions about the Merger or would like additional copies of this information statement, please contact the Company in writing at our principal executive offices at 11th Street, Suite 200, Bellevue, Washington, 98004, ATTN: Chief Financial Officer, or by telephone at (206) 621-3500. 17 Table of Contents FORWARD-LOOKING STATEMENTS This information statement, and the documents to which we refer you in this information statement, contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, or the "Securities Act," and Section 21E of the Exchange Act, including statements regarding (i) the expected benefits, value and synergies resulting from the contemplated Merger; (ii) the expected Merger Consideration and Per Share Merger Consideration; and (iii) the Financial Forecasts set forth herein regarding our projected future operations for the 2013-2024 fiscal years. In some cases, you can identify forward-looking statements by terms such as "may," "intend," "might," "will," "should," "could," "would," "expect," "believe," "anticipate," "estimate," "predict," "potential," or the negative of these terms.These terms and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected. You should be aware that our actual results could differ materially from those contained in the forward-looking statements due to a number of factors, including: · risks related to the failure of the proposed transaction to be consummated, including risks relating to failure to obtain required regulatory approvals, and the possibility that other closing conditions for the transaction may not be satisfied or waived and the possibility that the closing will not occur or the termination of the Merger Agreement; · that the amount of the Transaction Expenses and Regulatory Expenses are higher than expected or the amount of claims against any escrowed funds are higher than expected, which would cause a decrease in the Per Share Merger Consideration; · that the estimated Per Share Merger Consideration will decrease if there are changes in Telanetix's capitalization prior to the closing of the Merger; · the diversion of management time on Merger-related activities; · the occurrence of any event, change or other circumstances that could give rise to the termination of the Merger Agreement, including a termination under circumstances that could require us to pay a termination fee; · Parent’s failure to obtain the necessary equity and debt financing set forth in commitment letters received in connection with the Merger or the failure of that financing to be sufficient to complete the Merger and the transactions contemplated thereby; · the failure of the Merger to close for any other reason; · risks that the proposed transaction disrupts current plans and operations and the potential difficulties in employee retention as a result of the Merger; · the outcome of any legal proceedings that may be instituted against the Company and/or others relating to the Merger Agreement; · the effect of the announcement of the Merger on our business relationships, operating results and business generally; · the amount of the costs, fees, expenses and charges related to the Merger; · new competitors are likely to emerge and new technologies may further increase competition; 18 Table of Contents · our operating costs may increase beyond our current expectations and we may be unable to fully implement our current business plan; · our ability to obtain future financing or funds when needed; · our ability to successfully obtain a diverse customer base; · our ability to protect our intellectual property through patents, trademarks, copyrights and confidentiality agreements; · our ability to attract and retain a qualified employee base; · our ability to respond to new developments in technology and new applications of existing technology before our competitors; · acquisitions, business combinations, strategic partnerships, divestures, and other significant transactions may involve additional uncertainties; · our ability to maintain and execute a successful business strategy; and · our ability to meet the Financial Forecasts regarding our projected future operations for the 2013-2024 fiscal years described under "The Merger—Certain Prospective Financial Information of the Company." You should consider carefully the statements under Risk Factors in our Form 10-K for the year ended December 31, 2012 and subsequent quarterly reports on Form 10-Q, which address factors that could cause our actual results to differ from those set forth in the forward-looking statements and could materially and adversely affect our business, operating results and financial condition.All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the applicable cautionary statements. We undertake no obligation to revise forward-looking statements to reflect future events, changes in circumstances, or changes in beliefs except as required by law. 19 Table of Contents THE PARTIES TO THE MERGER The Company Telanetix, Inc. 11th St., Suite 200 Bellevue, WA 98004 Phone: (206) 621-3500 Telanetix, a Delaware corporation, is a cloud based IP voice services company. Through its AccessLine-branded Voice Services, Telanetix provides customers with a range of business phone services and applications. Parent and Merger Sub Intermedia Holdings, Inc. 815 E. Middlefield Road Mountain View, CA 94043 Phone: (650) 641-4000 Parent, a Delaware corporation, is a provider of cloud services to small and medium-sized businesses and is a third-party provider of hosted Microsoft Exchange.Intermedia's Office in the Cloud™ suite offers essential business services—including hosted Exchange (including spam and virus protection, Outlook backup, encryption, archiving), cloud voice (including hosted PBX, phone conferencing, fax via email), cloud servers, web hosting, Lync, SharePoint, PC Backup and more —that enable customers to communicate, collaborate, manage content and run their business applications. Merger Sub is a newly formed Delaware corporation. Merger Sub is a wholly owned subsidiary of Parent and has not conducted any business operations except for activities incidental to its formation and as contemplated by the Merger Agreement. Upon consummation of the Merger, Merger Sub will merge with and into the Company, Merger Sub will cease to exist and the Company will continue as the surviving corporation and a wholly owned subsidiary of Parent. 20 Table of Contents THE MERGER Background of the Merger In July 2012, the Board of Directors of the Company undertook, with management of the Company, a strategic assessment and analysis of the Company, its plans going forward, risks and alternatives for increasing value for the stockholders of the Company.As part of this assessment, the Company asked three investment banks to update the Board of Directors on the current market environment and potential strategic alternatives for the Company.In July 2012, the Board of Directors and members of management met with the three investment banks and at those meetings discussed potential strategic alternatives for the Company, including a sale transaction, completing a refinancing of the Company’s senior debt (which had been an objective of the Board of Directors and management for several months previous to July 2012), continuing the Company’s growth plan, and other possible alternatives.The Board of Directors and management also discussed with the investment banks the potential valuation range that could be expected in a sale of the Company and the proposed processes by which such investment banks would carry out the various strategic alternatives, as well as the qualifications and independence of such investment banks with respect to the pursuit of the Company’s strategic alternatives.The Board of Directors received proposals from each of the three investment banks to act as financial advisor to the Company. On July 19, 2012, the Board of Directors met and discussed with representatives from Holland & Knight LLP, which we refer to as "Holland & Knight," outside counsel to the Company, various fiduciary considerations in connection with pursuit of a potential sale of the Company or other strategic transaction, including the interests of certain members of the Board of Directors in connection therewith.Based on the recommendation of Holland & Knight, the Board of Directors established the Special Committee consisting entirely of two independent directors, Mr. David Rane and Mr. Steven Davis, with Mr. Davis acting as Chairman, and adopted resolutions that, among other things, authorized and empowered the Special Committee to (i) have access to all relevant documents, information and Company personnel related to any strategic alternative transaction; (ii) meet separately from the Board of Directors as it deemed necessary; (iii) make recommendations to the Board of Directors regarding the fairness of any strategic alternative transaction to the Company and its common stockholders and whether a strategic alternative transaction was in the best interests of the Company; (iv) engage experts including investment bankers and attorneys to provide advice and render opinions, including fairness opinions; and (v) discuss and negotiate, on behalf of the Company, any terms, conditions and documents in connection with any strategic alternative transaction, subject to the final review and approval of the Board of Directors.The Board of Directors also authorized the Special Committee to reject any strategic alternative transaction in its discretion, to consider and recommend alternative strategies for the Company, exclude management and other directors of the Company from its meetings or deliberations, and to negotiate terms of any strategic alternative transaction independently. Also at the July 19, 2012 Board of Directors meeting, the Board of Directors discussed the qualifications of each of the three investment banks interviewed by management and the Board of Directors. Between July 19and July 31, 2012, management and certain members of the Board of Directors held discussions with one of the investment banks that the Company was considering engaging, which we refer to as "Investment Bank A," and Stifel Nicolaus & Co., which we refer to as "Stifel," regarding engaging one of such investment banks as the Company’s financial advisor.During this period Investment Bank A presented its proposed engagement agreement to the Company. On or about July 30, 2012, members of management and certain members of the Board of Directors conducted discussions with Stifel and determined that, subject to full Board of Directors and Special Committee approval, and negotiation of an engagement agreement satisfactory to the Board of Directors and Special Committee, Stifel was the best qualified investment bank to provide financial advisory services with respect to a potential strategic transaction.On July 31, 2012, management directed Holland & Knight to draft and negotiate an engagement agreement with Stifel.Between July 31, 2012 and August 2, 2012, management, Holland & Knight and Stifel negotiated terms of an engagement agreement between the Company and Stifel. On August 4, 2012, a telephonic meeting of the Board of Directors was held at which the Board of Directors discussed the qualifications and merits of engaging Stifel as the Company’s financial advisor, and reviewed a comparison of the terms ofproposed engagement agreements from each of Investment Bank A and Stifel.The Board of Directors then unanimously authorized the Company to engage Stifel as the Company’s financial advisor and to enter into the engagement agreement with Stifel that had been negotiated, with certain clarifications recommended by the Board of Directors.The Board of Directors also authorized management to work with Stifel to prepare a list of potential parties to contact, and to prepare marketing materials, with respect to a strategic transaction process.The Company and Stifel entered into the engagement agreement on August 5, 2012. 21 Table of Contents On August 20, 2012, the Special Committee held a telephonic meeting also attended, at the Special Committee’s invitation, by the other members of the Board of Directors (including, when used in this section, Douglas Johnson, the Company's CEO), the Company’s CFO, and representatives of Holland & Knight and Stifel.At the meeting Stifel discussed a potential process for exploring a sale of the Company, and presented a list of potential purchasers that would be contacted.The meeting participants discussed the proposed process and potential purchaser list, and certain parties were added to the list of potential purchasers at the recommendation of members of the Board of Directors.Stifel’s process would entail providing potential buyers an initial teaser describing the Company on an anonymous basis, followed by the delivery of a confidential information memorandum containing more detailed financial and business information about the Company to those potential buyers executing a non-disclosure agreement. The Special Committee then met with Holland & Knight in executive session, and discussed the alternatives to a sale process, including the Company’s execution of its business plan and additional capital raising, and considerations relating to each alternative, including building additional value, the Company's competition and competitive technologies, the market value and illiquidity of the Company’s Common Stock, and the consolidation of others in the industry.The Special Committee determined that it was in the best interests of the Company’s stockholders to assess interest in the Company by potential buyers and to ascertain the market value of the Company.The Special Committee then unanimously approved the process proposed by Stifel for a potential sale of the Company, the initial list of prospective buyers proposed by Stifel as supplemented by Board of Directors recommendations, and a form of non-disclosure agreement to use with potential buyers. Beginning on August 21, 2012, Stifel began contacting the potential buyers and together with Holland & Knight, negotiating non-disclosure agreements with them.Stifel initially contacted Parent on August 21, 2012, and Parent and the Company executed a non-disclosure agreement on August 30, 2012.On August 27, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by Martin Hale and Charles Hale (each of which are members of the Board of Directors), the Company’s CFO and Rob Cain, who at the time was the COO of the Company, and representatives of Holland & Knight and Stifel.On February 26, 2013, Rob Cain resigned as COO of the Company and is referenced in this Background of the Merger section as the former COO. Stifel reported that it had initially contacted 65 potential purchasers and sent the proposed non-disclosure agreement to 35 of those.The Special Committee reviewed the list of potential buyers and added additional parties to the list.Stifel and Holland & Knight also discussed with the Special Committee certain revisions to the non-disclosure agreement being requested by certain potential buyers and related negotiations over the non-disclosure agreement.Meeting in executive session, the Special Committee authorized Holland & Knight to agree to certain terms of the non-disclosure agreement in negotiations with potential buyers. Between August 27, 2012 and September 4, 2012, Stifel continued to contact potential buyers and, with Holland & Knight, to negotiate non-disclosure agreements with them.The Company, Holland & Knight and Stifel worked to place Company documents on an electronic data room for review by potential buyers. On September 4, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by Martin Hale and Douglas Johnson (each a member of the Board of Directors), the Company’s former COO, a representative of Hale Capital Partners and representatives of Holland & Knight and Stifel.Stifel reported that it had contacted 89 potential purchasers and had sent 53 of those the form of non-disclosure agreement, and reported on the status of the non-disclosure negotiations. Stifel also discussed several of the potential buyers, and the timetable for receipt of initial indications of interest.The Special Committee met with Holland & Knight in executive session and discussed several aspects of the sale process. Between September 4, 2012 and September 10, 2012, Stifel continued to contact potential buyers and, with Holland & Knight, to negotiate non-disclosure agreements with them. 22 Table of Contents On September 10, 2012, the Special Committee held a telephonic meeting, attended, at the Special Committee’s invitation, by Martin Hale and Douglas Johnson (each a member of the Board of Directors), the Company’s former COO, and representatives of Holland & Knight and Stifel, at which the Special Committee received an update from Stifel on the sale process, the timetable for receiving initial indications of interest, and the process letter that would be sent to parties submitting initial bids.The Special Committee discussed these items with Stifel and with Holland & Knight in executive session. On September 18, 2012, the Special Committee held a telephonic meeting, attended, at the Special Committee’s invitation, by the other members of the Board of Directors, the Company’s CFO and former COO, and representatives of Holland & Knight and Stifel.Stifel provided a report on the status of the sale process to date, and the meeting participants discussed aspects of other strategic alternatives including a recapitalization and/or splitting the Company.The Special Committee, with Holland & Knight present on the call, then discussed these matters further in executive session. On or about September 19, 2012, Stifel received initial indications of interest from five potential buyers, including Parent. On September 21, 2012, the Special Committee held a telephonic meeting, attended, at the Special Committee’s invitation, by the other members of the Board of Directors, the Company’s CFO and COO, and representatives of Holland & Knight and Stifel.Stifel summarized the sales process to date, reporting that it had contacted a total of 94 parties, 32 of which signed non-disclosure agreements and received the confidential information memorandum, and five of which had submitted indications of interest.Stifel described the principal terms of each of the five proposals in detail, noting that the purchase price proposals from Parent and another bidder (Bidder A) were in a higher range than the next two bidders (Bidder B and Bidder C) and that the proposal from Bidder D was for a portion of the Company’s business.The meeting participants discussed the terms of the proposals, and Stifel indicated that another party (Bidder E) was contemplating making a proposal.The Special Committee then met in executive session, and determined to instruct Stifel to (i) invite Parent and Bidder A to management briefings and to allow them access to the electronic data room the Company was preparing to provide potential buyers due diligence materials and documents, when such data room was ready, (ii) inform Bidders B and C that their proposals were not in a competitive price range, (iii) contact Bidder D to discuss its proposal and encourage Bidder D to consider teaming with a private equity firm to make a proposal to purchase the entire Company, and (iv) consider Bidder E’s bid if and when it is made and if it were in a competitive range, to invite Bidder E to a management briefing and provide it access to the Company’s electronic data room. Following this meeting, Stifel informed each of the bidding parties of their status in accordance with the Special Committee’s instructions. Between September 21, 2012 and October 1, 2012, the Company continued to prepare its electronic data room and for management briefings with the assistance of Stifel.During this period, Stifel contacted certain other parties to determine if they would be interested in pursuing a transaction with the Company, and three additional parties executed non-disclosure agreements with the Company. On September 28, 2012, Holland & Knight provided the full Board of Directors and management a draft bid merger agreement for its review and consideration for use with potential buyers in the final bid stage. On October 1, 2012, the Special Committee held a telephonic meeting, attended, at the Special Committee’s invitation, by Mr. Douglas Johnson, the Company’s CEO and a member of the Board of Directors, the Company’s CFO and former COO, and representatives of Holland & Knight and Stifel.Stifel provided an update on the sale process and the schedule for management briefings, and made recommendations regarding the provision of a bid merger agreement and associated draft disclosure schedules to final bidders, and the final bid due date.Following discussion, the Special Committee unanimously authorized the Company to open the electronic data room to Parent and Bidder A, provide a bid merger agreement to final bidders, and set October 26, 2012 as the final bid due date.The Special Committee then met in executive session with Holland & Knight present and further discussed the sale process and the bid merger agreement. On or about October 2, 2012, in accordance with the Special Committee's instructions, Stifel provided Parent and Bidder A access to the Company's electronic data room. 23 Table of Contents On approximately October 3, 2012, Bidder E executed a non-disclosure agreement with the Company. The Company held a management briefing with Parent on October 9, 2012. On October 10, 2012, the Special Committee held a telephonic meeting, attended, at the Special Committee’s invitation, by Martin Hale and Doug Johnson (each of which are members of the Board of Directors), the Company’s former COO, and representatives of Holland & Knight and Stifel.Stifel and the meeting participants discussed the management briefings with Parent and certain members of Parent's board of directors, as well as Bidder A’s bid, including discussions Stifel had conducted with Bidder A regarding Bidder A’s bid purchase price and the potential for Bidder A to raise it.Stifel reported that Bidder E had declined to participate in the sale process, and that following contact with Bidder D to encourage it to consider a joint bid with a private equity firm for the entire Company, there had been no further communications from Bidder D.Upon reconsideration of the indications of interest and uncertainty regarding Bidder A’s willingness to raise its bid purchase price, the Special Committee discussed not providing Bidder A access to the documents and data being added to Company’s data room until a management briefing with Bidder A had been held and instructed Stifel not to provide such additional access.The Special Committee also discussed requesting that Bidder A increase its proposed purchase price.Holland & Knight also presented a summary of a draft bid merger agreement it had provided the full Board of Directors and management, which provided for a two-step transaction (tender offer followed by a merger).The Special Committee then met in executive session with Holland & Knight, and discussed various aspects of the sale process, including obtaining a fairness opinion from a financial advisor whose compensation would not be contingent on the consummation of the transaction. On October 15, 2012, the Special Committee members approved via email the final bid process letter to be provided by Stifel to the final bidding parties.The bid process letter required the final bidders to submit specific offer terms, confirm certain items relating to their bids, and provide comments on the bid merger agreement. Pursuant to discussions regarding Bidder A’s bid at the October 10, 2012 Special Committee meeting, the Special Committee determined not to provide the bid process letter to Bidder A until Bidder A had held its management briefing with the Company and also instructed Stifel to contact Bidder A and inform Bidder A that it risked exclusion from the final bid stage if it did not increase its purchase price, and to request an increase in such purchase price. On October 15, 2012, the Company held a management briefing with Bidder A. On October 17, 2012, Stifel contacted Bidder A pursuant to the Special Committee’s instructions and requested that Bidder A increase its purchase price proposal prior to the final bid due date. On October 18, 2012, the Special Committee held a telephonic meeting, attended, at the Special Committee’s invitation, by Mr. Johnson, the Company’s CFO and former COO, and representatives of Holland & Knight and Stifel.Stifel reported on discussions with Bidder A, which had indicated that it would need until October 25 or 26 to submit a new purchase price proposal, and the provision of the bid merger agreement and final bid process letter.The meeting participants also discussed potential fairness opinion providers for the transaction. On October 18, 2012, the Company uploaded the bid merger agreement and final bid process letter to the Company's electronic data room for Parent and Bidder A. On October 23, 2012, Holland & Knight and Stifel participated in a telephone conference with Parent’s outside legal counsel, Wilson Sonsini Goodrich & Rosati, which we refer to as "WSGR," to discuss the proposed two-step transaction structure contained in the bid merger agreement and alternatives to such structure proposed by Parent, including a structure in which the approval of the Company’s majority stockholders would be sought immediately following the execution of a merger agreement.Also on October 23, 2012, a representative of Parent and a representative of Stifel had a telephone call to discuss the process for Parent to submit its final bid proposal. On October 24, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by representatives of Holland & Knight.The Special Committee discussed potential fairness opinion providers, and determined to seek proposals from three such providers.The Special Committee also discussed with Holland & Knight the transaction structure proposed by Parent in the context of applicable Delaware law. 24 Table of Contents Between October 24, 2012 and October 26, 2012, Holland & Knight contacted the three potential fairness opinion providers as authorized by the Special Committee, required them to execute non-disclosure agreements with respect to the potential transaction, and received proposals from all three firms, which included each providers’ qualification, experience, and proposed fees. On October 25, 2012, the Company announced its financial results for the third quarter ended September 30, 2012. On October 26, 2012, Stifel received a bid proposal from Parent.On the evening of October 26, 2012, the Special Committee held a telephonic meeting, attended, at the Special Committee’s invitation, by the other members of the Board of Directors, the Company’s CFO and former COO, and representatives of Holland & Knight and Stifel.Stifel provided an update on the sale process to date, and Stifel and Holland & Knight provided an initial summary of the principal terms of Parent’s bid, including aggregate consideration (on an enterprise value basis, and subject to adjustments) of $53.0 million, a request that post-merger indemnity and an escrow be provided by the majority stockholders affiliated with Hale Capital Partners, and a request that the Company enter into an exclusivity agreement with Parent for a period of 14 days.Stifel also reported that Bidder A had not submitted a bid by the final bid deadline.The meeting participants discussed various aspects of Parent’s proposal, including the request for post-closing indemnity and an escrow.The meeting participants also discussed the status of the Company’s proposed refinancing.The Special Committee then met in executive session with Holland & Knight, and discussed Parent’s bid proposal, including the fact that it represented the highest indicated purchase price from any potential buyer, considerations as to the Company’s value and the Company’s strategic worth to Parent, as well as the post-closing indemnity and escrow request from Parent. The Special Committee also discussed the proposals from the potential fairness opinion providers, approved the engagement of Duff & Phelps subject to entry into an acceptable engagement agreement with Duff & Phelps and directed Holland & Knight to negotiate such agreement. On October 27, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by the other members of the Board of Directors, the Company’s CFO and former COO, and representatives of Holland & Knight and Stifel.Stifel gave a further description of the sale process, the indicated purchase prices from potential buyers received to date, and the terms of Parent’s bid.The meeting participants discussed several aspects and issues with Parent’s bid, the Company’s proposed responses on the material issues raised with respect to the bid, and a potential timeline for executing a merger agreement. In the early afternoon of October 28, 2012,the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by the other members of the Board of Directors, the Company’s CFO and former COO, a representative of Hale Capital Partners, and representatives of Holland & Knight and Stifel.The meeting participants discussed various aspects of Parent’s proposal and the Company’s proposed written response, including an increase in purchase price, a list of legal issues contained in the bid merger agreement as revised by Parent, certain tax issues, and the transaction structure proposed by Parent.The Special Committee then met in executive session with Holland & Knight, and further discussed the Company’s proposed response to Parent and Holland & Knight also discussed the fiduciary duties of controlling stockholders under applicable Delaware law in sale transactions.Following this discussion, the Special Committee authorized the Company to respond to Parent substantially in accordance with the proposed written response, which included a request to increase the aggregate consideration to $54.7 million and eliminate the requirement to provide post-closing indemnity and an escrow.Stifel then delivered the Company’s response to Parent. Parent reviewed the Company’s response to its bid proposal in the afternoon and early evening of October 28, 2012, and WSGR and Holland & Knight held a conference call to clarify and discuss certain items contained in the Company’s response.Following this call, the Special Committee held a telephonic meeting, attended, at the Special Committee’s invitation, by the other members of the Board of Directors, the Company’s CFO and former COO, a representative of Hale Capital Partners, and representatives of Holland & Knight.The meeting participants discussed Parent’s offer in detail, and the desire to reach agreements with Parent on certain material issues, including the increased purchase price and the Company’s request to eliminate the post-closing indemnity and escrow requirements, prior to the Company agreeing to an exclusivity period with Parent.Representatives of Hale Capital Partners stated that it would not support a transaction that contained post-closing indemnity obligations and an escrow.The Special Committee then authorized Holland & Knight to negotiate an exclusivity period with Parent on the basis of Parent agreeing to accept the Company’s increased purchase price proposal, and an acceptable agreement was reached on the request for post-closing indemnity and an escrow. 25 Table of Contents On October 29, 2012, Holland & Knight presented the Company’s positions on Parent’s bid proposal to WSGR, and discussed certain items contained in Parent’s proposal, including the proposed structure, and Parent’s request for post-closing indemnity and an escrow. In the afternoon of October 29, 2012, the Special Committee held a telephonic meeting, attended, at the Special Committee’s invitation, by Board of Directors members Martin Hale and Douglas Johnson, the Company’s CFO and former COO, a representative of Hale Capital Partners, and representatives of Holland & Knight.The meeting participants discussed the request by Parent for post-closing liability protections, Hale Capital Partners resistance to this request, and potential alternative structures that might be acceptable to the parties. In the afternoon and evening of October 29, 2012, Holland & Knight, WSGR, Stifel and members of Parent’s management held several telephone conferences regarding the open issues with respect to Parent’s proposal, including the post-closing indemnity and escrow issues.Parent stated that it could not comment on the increase to the aggregate merger consideration to $54.7 million until it conducted additional due diligence. On October 30, 2012, WSGR and Holland & Knight continued to communicate regarding a post-closing liability protection structure for Parent that would be acceptable to the parties, including Hale Capital Partners, and each proposed alternatives in an effort to reach an acceptable structure.WSGR also sent a proposed exclusivity agreement to Holland & Knight, which contained an exclusivity period of 48 hours, which period would continue as long as the exclusivity agreement were not terminated by the Company upon 48 hours' notice to Parent.The exclusivity agreement would also be executed by affiliates of Hale Capital Partners holding a majority of the Company’s outstanding Common Stock. In the evening of October 30, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by the other members of the Board of Directors, the Company’s CFO and former COO, a representative of Hale Capital Partners, and representatives of Holland & Knight and Stifel.The meeting participants reviewed Parent’s bid proposal, as revised pursuant to the discussions between the parties’ respective advisors, which included a revised structure pursuant to which post-closing indemnity would be provided to Parent.The participants discussed in detail Parent’s revised bid proposal, and the merits of proceeding with a limited period of exclusivity.Following this discussion, the Special Committee authorized the Company to enter into an exclusivity agreement with Parent, and the meeting participants discussed and proposed comments on the exclusivity agreement proposed by WSGR on behalf of Parent, including provision for termination of the agreement in all events after a 14 day period. Following the Special Committee’s meeting on the evening of October 30, 2012, WSGR and Holland & Knight negotiated and exchanged drafts of the exclusivity agreement between the Company and Parent. On October 31, 2012, the Special Committee held a telephonic meetingattended, at the Special Committee’s invitation, by the other members of the Board of Directors, the Company’s CFO and former COO, and representatives of Holland & Knight and Stifel.The meeting participants also discussed contacts with other potential buyers not previously included in the process. Holland & Knight summarized the current outstanding issues on the exclusivity agreement, including provision for a firm end date to Parent’s exclusivity period.Following discussion, the Special Committee authorized offering Parent an exclusivity period of 14 days. Holland & Knight, WSGR, Stifel and management of Parent held discussions on the exclusivity period on October 31, 2012.Parent resisted a firm exclusivity end date, citing the need to conduct its due diligence review of the Company in a thorough manner, and requested again a rolling 48 hour exclusivity period. 26 Table of Contents The Special Committee held a telephonic meeting in the afternoon of October 31, 2012, attended, at the Special Committee’s invitation, by the other members of the Board of Directors, the Company’s CFO and former COO, and representatives of Holland & Knight and Stifel.The participants reviewed and discussed Parent’s bid proposal in detail, including timing considerations, and Parent’s request for a rolling 48 hour exclusivity arrangement.Following these discussions, the Special Committee authorized the Company to enter into an exclusivity agreement with Parent, with the exclusivity period terminable by the Company on a rolling 48 hour basis, and based on the other terms of Parent’s proposal, as revised to such date. The Company and affiliates of Hale Capital Partners entered into the exclusivity agreement with Parent on the evening of October 31, 2012. On November 1, 2012, another party that had not participated in the process conducted by Stifel contacted a member of the Board of Directors to express interest in discussing a potential strategic transaction with the Company.On November 1, 2012, an additional party contacted the same Board of Directors member to express interest in continuing prior discussions concerning a potential transaction.Due to the exclusivity agreement with Parent, the Board of Directors member responded to each party that he was unable to hold discussions with them. On November 2, 2012, a party that had not participated in the sale process contacted a representative of Stifel to express interest in discussing a potential strategic transaction with the Company.Due to the exclusivity agreement with Parent, the Stifel representative responded that he was unable to hold discussions with the party.None of the three parties that contacted the Company representatives on November 1 and November 2, 2012 indicated any specific purchase price or range of purchase prices. Between November 1, 2012 and November 13, 2012, Parent continued to conduct its due diligence review of the Company.On November 8, 2012, following review by Company management and members of the Board of Directors, Holland & Knight provided a revised draft of the merger agreement to WSGR.WSGR and Holland & Knight discussed merger agreement issues on November 12, 2012. On November 13, 2012, the Special Committee held a telephonic meeting attended, by invitation of the Special Committee, by Board of Directors members Martin Hale and Charles Hale, the Company’s CFO and former COO, a representative of Hale Capital Partners, and representatives of Holland & Knight and Stifel.The meeting participants discussed numerous aspects of the transaction, including due diligence reviews, and Parent’s timing expectations and its meetings with its potential lenders, and other transaction issues and matters.Holland & Knight provided a summary of Parent’s issues regarding the latest draft of the merger agreement, and the meeting participants discussed those issues and the Company’s potential responses to each.Following this discussion, the Special Committee met in executive session with Holland & Knight and Stifel, and further discussed and confirmed the Company’s positions on outstanding merger agreement and other transaction issues. On November 13, 2012, WSGR distributed a proposed Stockholder Agreement to be entered into by affiliates of Hale Capital Partners. On November 14, 2012, the Company entered into an engagement agreement with Duff & Phelps pursuant to which Duff & Phelps agreed to conduct a financial analysis of the transaction and render a fairness opinion to the Special Committee and the Board of Directors. On November 15, 2012, WSGR distributed a revised draft of the merger agreement, and Holland & Knight distributed a draft of the disclosure schedules to the merger agreement. On November 16, 2012, members of Parent’s management, and representatives of each of WSGR, Holland & Knight and Stifel held a telephone conference on which Parent informed the Company’s advisors that, based on the status of its due diligence review and current negotiations, Parent did not reasonably believe the merger agreement would be executed and the transaction closed prior to the end of calendar year 2012.The parties also discussed various timing and due diligence review matters. 27 Table of Contents On November 16, 2012, the Special Committee held a telephonic meeting attended, by invitation of the Special Committee, by Board of Directors members Martin Hale and Charles Hale, a representative of Hale Capital Partners, and representatives of Holland & Knight and Stifel.Stifel and Holland & Knight reported Parent’s statements regarding the transaction timing, and the meeting participants discussed the impact of that timing on the Company’s stockholders from a tax perspective, and on various outstanding transaction issues, including the exclusivity period. Later on November 16, 2012, the Special Committee reconvened its meeting, which was attended, at the Special Committee’s invitation, by Board of Directors member and Company CEO Douglas Johnson, the Company’s CFO and former COO, a representative of Hale Capital Partners, and representatives of Holland & Knight and Stifel.A Stifel representative and Mr. Johnson reported on Parent’s meetings with potential lenders to finance the transaction, held earlier that day and attended by the Stifel representative and Mr. Johnson.The meeting participants discussed the impact of Parent’s stated timing expectations on the transaction, and discussed requiring Parent to agree to the proposed increase of the merger consideration to $54.7 million, subject to adjustments, and to remove the post-closing liability structure from the transaction before the Company would consider moving forward with the transaction and/or continue to grant exclusivity to Parent. On November 19, 2012, Holland & Knight and WSGR discussed Parent’s latest draft of the merger agreement in detail. On November 20, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by the other members of the Board of Directors, the Company’s CFO and former COO, a representative of Hale Capital Partners, and representatives of Holland & Knight and Stifel.The meeting participants discussed the current status of Parent’s financing for the proposed transaction, the Company’s need for certainty of closing and the Company's objective of not having the closing of the transaction subject to a financing condition.The participants also discussed and considered terminating exclusivity with Parent immediately, or alternatively, the conditions the Company would require Parent to meet for the Company to continue its participation in the transaction.Following discussion the Special Committee determined to authorize Stifel to inform Parent that the Company intended to terminate exclusivity unless Parent (i) agreed to the proposed increase of the merger consideration to $54.7 million, subject to adjustments, (ii) agreed to eliminate any post-closing liability obligations for Company stockholders, (iii) agreed that there would be no post-signing financing conditions to the merger, and (iv) agreed that exclusivity would terminate on December 15, 2012.Stifel then communicated the Company’s conditions for continuing exclusivity to Parent, and Holland & Knight did the same with WSGR. On November 21, 2012, WSGR informed Holland & Knight that Parent would agree to eliminate the post-closing indemnity obligations of Company stockholders, to the absence of any financing condition, and to a December 15, 2012 exclusivity termination date, but that Parent could not comment on any increase to the purchase price at that time. On November 23, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by representatives of Holland & Knight and Stifel.The Special Committee discussed Parent’s response to the Company’s conditions for continuing exclusivity and with the transaction, and Parent’s unwillingness to agree to the increase to the proposed aggregate merger consideration to $54.7 million, subject to adjustments.The Special Committee authorized Holland & Knight to inform Parent that Parent would be required to agree to an aggregate merger consideration of $54.7 million before the Company would agree to extend exclusivity to December 15, 2012.Holland & Knight then communicated this request to WSGR.Representatives of Parent indicated that they would work to gather information needed to respond to the request to increase the aggregate merger consideration to $54.7 million in the next few days. On November 27, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by the other members of the Board of Directors, the Company’s CFO and former COO, and representatives of Holland & Knight and Stifel.The meeting participants discussed various considerations with respect to moving forward with the transaction, and the Special Committee reconfirmed its position that Parent would be required to agree to the increase to the aggregate merger consideration of $54.7 million before negotiations on the merger agreement could recommence.The Company and its advisors continued to provide Parent information requested for Parent to agree to the increased merger consideration proposal. On November 28, 2012, Parent delivered to the Company a proposal on the aggregate merger consideration, which included certain adjustments for tax and other liabilities which would adjust per share merger consideration.Parent’s proposal was based on aggregate merger consideration of $54.7 million, which amount included the assumption of approximately $13 million in net debt and certain liabilities, and was subject to reduction for potential purchase price adjustments.In addition to the merger consideration proposal, WSGR discussed certain aspects of the merger agreement and transaction conditions with Holland & Knight on November 28, 2012. 28 Table of Contents On November 29, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by the other members of the Board of Directors, the Company’s CFO and former COO, and representatives of Holland & Knight and Stifel.Stifel led a discussion of Parent’s merger consideration proposal and the merger consideration adjustments proposed by Parent, and the meeting participants discussed Parent’s proposal, its assumptions and continuing Parent’s exclusivity.Following the discussion, the Special Committee authorized the Company to enter into the exclusivity agreement for an exclusivity period until December 15, 2012, authorized Holland & Knight and Stifel to continue negotiations with Parent regarding the merger consideration adjustments, and authorized Holland & Knight to recommence negotiations on the merger agreement and related legal documents. On November 30, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by Board of Directors members Martin Hale and Douglas Johnson, the Company’s CFO and former COO, and representatives of Holland & Knight and Stifel.The meeting participants discussed in detail Parent’s merger consideration proposal and the proposed merger consideration adjustments contained therein.The Special Committee then authorized Stifel and management to prepare a response to Parent’s proposal and to provide it to the Special Committee for approval prior to delivery to Parent.Based on the Special Committee’s belief that the parties’ differences regarding the merger consideration adjustments could be resolved in a manner acceptable to the Company following discussions with Parent, the Special Committee authorized management to finalize and execute an extension to the exclusivity agreement with Parent and for Holland & Knight to continue to negotiate and work on the merger agreement. On November 30, 2012, the Company and Parent entered into an amendment to the existing exclusivity agreement, extending the exclusivity period until December 15, 2012. On December 4, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by Board of Directors members Martin Hale and Douglas Johnson, the Company’s CFO, a representative of Hale Capital Partners, and representatives of Holland & Knight and Stifel.The Special Committee and meeting participants discussed the status and terms of the Company’s refinancing of the Hale senior notes pursuant to a proposed credit facility under negotiation with East West Bank.The Special Committee and meeting participants also discussed the status of merger agreement negotiations, including the structure proposed by Parent, and the Special Committee authorized Holland & Knight to negotiate the structure in accordance with recent Delaware case law upholding a similar structure.The Special Committee and meeting participants also discussed deal protection provisions in the merger agreement, including specific performance remedies in the event Parent did not close the merger under certain circumstances where financing was available. On December 5, 2012, Holland & Knight delivered a proposed revised draft of the merger agreement to the Board of Directors and management for their review. On December 6, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by Board of Directors members Martin Hale and Charles Hale, the Company’s CFO and former COO, a representative of Hale Capital Partners, and representatives of Holland & Knight and Stifel.The meeting participants discussed the merger agreement draft and provided counsel with recommendations and guidance with respect to certain provisions in the merger agreement, including the Company’s representations and warranties.The Special Committee also discussed and authorized counsel to negotiate for Parent to have limited conditions in the financing commitments from Parent’s financing sources for the transaction. On December 7, 2012, Holland & Knight delivered a revised draft of the merger agreement to WSGR. On December 9, 2012, Holland & Knight and WSGR held a telephone conference on which they discussed and negotiated various provisions in the merger agreement.Following this call, Holland & Knight provided the Board of Directors and management an update on the status of merger agreement negotiations and a list of the material outstanding merger agreement issues. 29 Table of Contents On December 10, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by the other members of the Board of Directors, the Company’s CFO and former COO and representatives of Holland & Knight and Stifel.The meeting participants discussed the latest merger agreement negotiations and various items contained in the merger agreement and relating to the transaction, including the stockholder approval process, certain intellectual property licensing matters, and telecommunications license approval matters.The meeting participants also discussed the Company’s counter-proposal regarding the merger consideration adjustments proposed by Parent, and the Special Committee authorized the Company and Holland & Knight to negotiate such adjustments and the merger agreement terms consistent with the meeting discussions. On December 10, 2012, the Board of Directors approved the Company’s refinancing transaction, pursuant to which the Company would enter into a new credit facility with East West Bank, redeem the 2010 senior notes issued to affiliates of Hale Capital Partners, and issue such Hale affiliates subordinated notes for certain amounts remaining outstanding to them.Messrs. Martin and Charles Hale, affiliates of Hale Capital Partners, abstained from the vote. On December 12, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by the other members of the Board of Directors, a representative of Hale Capital Partners, and representatives of Holland & Knight and Stifel.Holland & Knight reported on the status of merger agreement negotiations and related that Parent had requested that its exclusivity period be extended beyond December 15, 2012.The meeting participants discussed numerous transaction issues and matters, including telecommunications license approval matters and the Company’s counter-proposal on merger consideration adjustments.Following such discussions, the Special Committee authorized the Company to extend Parent’s exclusivity period, subject to the Company’s right to terminate such exclusivity at any time upon 48 hours' notice to Parent. On December 12, 2012, WSGR provided Holland & Knight a revised draft of the merger agreement. On December 13, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by the other members of the Board of Directors, the Company’s CFO and former COO, a representative of Hale Capital Partners, and representatives of Holland & Knight and Stifel.The meeting participants discussed certain contractual and licensing issues related to the transaction.On December 14, 2012,counsel for each party discussed such issues, as well as other outstanding transaction and merger agreement matters. On December 14, 2012, the Company completed its refinancing transaction.Also on December 14, 2012, the Company and Parent executed an amendment to the exclusivity agreement, extending Parent’s exclusivity period, subject to the Company’s right to terminate such period at any time with 48 hours' prior notice. On December 16, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by the other members of the Board of Directors, the Company’s CFO and former COO, a representative of Hale Capital Partners, representatives of Holland & Knight and Stifel, and a representative of Pillsbury Winthrop Shaw Pittman LLP, outside telecommunications counsel to the Company, which we refer to as "Pillsbury."Holland & Knight presented a report on the status of transaction negotiations, and Pillsbury discussed with the meeting participants various telecommunications license approval matters related to the transaction, and potential plans for addressing license approval requirements.The participants discussed the telecommunications approval matters and the overall transaction negotiations.Following such discussion, the Special Committee authorized management, Stifel and Holland & Knight to proceed with transaction negotiations and to prepare proposals on outstanding financial, business and legal items. On December 18, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by the other members of the Board of Directors, the Company’s CFO and former COO, a representative of Hale Capital Partners, and representatives of Holland & Knight and Stifel.The Special Committee and the meeting participants reviewed proposals recommended by management, Holland & Knight and Stifel regarding the outstanding financial, legal and business issues with respect to the proposed transaction, including the merger consideration adjustments, and various provisions and issues in the merger agreement.The Special Committee and meeting participants discussed and made recommendations regarding the Company’s positions on certain issues.The meeting participants also discussed outstanding due diligence requests from Parent, and the Company’s proposed responses to those requests.Following these discussions, the Special Committee authorized Holland & Knight to present the Company’s proposed responses, with changes discussed at the meeting, to Parent and subject to the completion of certain financial analyses related to the merger consideration calculations proposed by Parent. 30 Table of Contents On December 21, 2012, Holland & Knight provided WSGR the Company’s responses on various outstanding financial, legal and business issues, as authorized by the Special Committee.Holland & Knight and WSGR discussed and negotiated these outstanding issues on a telephone conference held December 21, 2012, and again on a telephone conference held December 22, 2012. On December 24, 2012, certain members of Company’s management, certain members of the Board of Directors, Stifel and certain members of Parent’s management discussed and negotiated the open items regarding the calculations of the merger consideration. On December 27, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by the other members of the Board of Directors, a representative of Hale Capital Partners, a representative of Pillsbury and representatives of Holland & Knight and Stifel.The Special Committee and the meeting participants, including the Pillsbury representative discussed the potential timeline for closing the transaction in light of the requirement to obtain necessary federal and state telecommunications license transfer approvals.The Special Committee and the meeting participants discussed the risks related to a potential extended time period between signing and closing the transaction, including risks related to Parent’s financing of the transaction, and the Special Committee instructed Holland & Knight to further negotiate protections and remedies in the merger agreement to increase the certainty of closing.Following this meeting, Holland & Knight held a telephone conference with WSGR and a member of Parent's board of directors in which the parties discussed the Company’s concerns regarding certainty of closing, Parent’s financing and potential ways to increase closing certainty. On December 28, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by the other members of the Board of Directors, the Company’s CFO and former COO, a representative of Hale Capital Partners and representatives of Holland & Knight and Stifel.Holland & Knight reported on its discussions with WSGR and a member of Parent's board of directors regarding closing certainty issues and Parent’s financing and the meeting participants further discussed and reiterated concerns regarding an extended time period between signing and closing.The Special Committee instructed management and Holland & Knight to continue to respond to Parent’s due diligence requests and to work on outstanding transaction matters. Between December 29, 2012 and December 31, 2012, Holland & Knight, Pillsbury, management and members of the Board of Directors communicated regarding outstanding transaction issues, including the telecommunications license transfer approval process and timeline, strategies for increasing certainty of closing, including specific performance and increased reverse break-up fees, and other transaction matters. On December 31, 2012, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by the other members of the Board of Directors, the Company’s CFO and former COO, and representatives of Holland & Knight.The meeting participants discussed in detail the transaction timeline in light of the telecommunications license transfer approval requirements, transaction protection measures including specific performance, and Parent’s rights to terminate the merger agreement under various circumstances. On December 31, 2012, members of Company management, representatives of Hale Capital Partners, representatives of Stifel, members of Parent’s management and board of directors held a telephonic meeting in which they discussed the outstanding transaction issues and how the parties could reach agreement and move toward a merger agreement signing.The parties determined to hold an in person meeting in Menlo Park, California on January 3, 2013. On January 3, 2013, members of Company’s management, representatives of Hale Capital Partners, a representative of Holland & Knight, a representative of Stifel, members of Parent’s management, members of Parent's board of directors, representatives of Oak Hill, a majority stockholder of Parent, and representatives of WSGR met in Oak Hill’s offices in Menlo Park, California.The meeting participants discussed and negotiated outstanding transaction issues, and reached agreements in principle on certain items, subject to legal documentation.Among the items discussed and negotiated were certain adjustments to the merger consideration for regulatory and transaction expense items to the extent that the amounts of such expenses exceed the Company's estimates, the manner of dealing with capitalization-related claims if they were to arise, certain negative covenants applicable to the Company between the merger agreement signing and closing, and merger agreement termination rights and remedies for both parties. 31 Table of Contents On January 3, 2013, Holland & Knight provided to WSGR proposed revisions to certain merger agreement representations and warranties. On January 4, 2013, a member of the Board of Directors requested, on the Company’s behalf, that Parent increase the amount of its reverse termination fee in the event Parent was unable to close the merger under certain circumstances, including the failure of Parent to obtain transaction financing. On January 4, 2013, WSGR delivered a revised draft of the merger agreement to Holland & Knight, and WSGR and Holland & Knight discussed various provisions of the merger agreement. On January 5, 2013, Parent made a proposal to increase the reverse termination fee to 10% of the merger consideration payable to equity holders (approximately $4.48 million), inclusive of the Company’s transaction expenses. On January 6, 2013, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by representatives of Holland & Knight.Holland & Knight provided the Special Committee with a report of the negotiations at the January 3, 2013 meeting in Menlo Park, and the Special Committee and Holland & Knight discussed the merger consideration adjustments and other matters that had been negotiated at the meeting.Holland & Knight also reported on Parent’s latest reverse termination fee proposal, and the Special Committee discussed the range of reverse termination fee amounts it believed would be acceptable. On January 6, 2013, WSGR and Holland & Knight held a telephone conference on which they discussed and negotiated open items on the merger agreement in detail. On January 6, 2013, Parent provided its revised proposals on the reverse termination fee, and thresholds and caps for merger consideration adjustments for regulatory and transaction expenses, each of which were within the ranges previously discussed by the Special Committee. On January 7, 2013, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by representatives of Holland & Knight, Stifel and Duff & Phelps.Holland & Knight reported on the status of negotiations of various material merger agreement issues, including the reverse termination fee and the thresholds and caps applicable to merger consideration adjustments.Duff & Phelps then presented its preliminary financial analysis to the Special Committee regarding the proposed transaction.The Special Committee discussed Duff & Phelps’s financial analysis with Duff & Phelps in detail.Duff & Phelps then left the meeting and the Special Committee, meeting in executive session with Holland & Knight, discussed and approved the reverse termination fee of $5.25 million as had been negotiated between the parties, and certain provisions for adjustments to the merger consideration for regulatory expenses and capitalization matters. Between January 7, 2013 and January 14, 2013, the parties and their respective counsel exchanged drafts of the merger agreement, the disclosure schedules and other ancillary documents and discussed and negotiated the same.During this period, WSGR circulated a revised draft of a Stockholder Agreement to be executed by affiliates of Hale Capital Partners upon the signing of the Merger Agreement, and Hale Capital Partners and its outside counsel, Schulte Roth & Zabel, LLP, which we refer to as "SRZ,", negotiated the Stockholder Agreement with Parent and its counsel.Parent provided the Company and its advisors with revised drafts of its debt and equity financing commitment letters during this period. 32 Table of Contents On January 11, 2013, the Compensation Committee of the Board, which we refer to as the "Compensation Committee," held a telephonic meeting attended, at the Compensation Committee’s invitation, by representatives of Holland & Knight and Hale Capital Partners.The Compensation Committee discussed a preliminary allocation of stay bonuses among certain employees of the Company and Mr. Hale considered and made a preliminary recommendation regarding independent director payments for service by the Special Committee members.On January 13, 2013, the Compensation Committee met again, with representatives of Holland & Knight attending, and approved the allocation of up to an aggregate of $629,658 in stay bonuses to certain employees of the Company, with the amounts of such stay bonuses subject to adjustment in the event of adjustment of the merger consideration as estimated at the time of such approval, and also (with Messrs. Rane and Davis abstaining) approved independent director payments to the independent directors for their service on the Special Committee. On January 14, 2013, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by the Company’s CFO, a representative of Hale Capital Partners, and representatives of Holland & Knight and Stifel.Holland & Knight reported on the status of the transaction negotiations, and the Company’s CFO and the Hale Capital Partners representative reviewed with the Special Committee an estimated per share merger consideration calculation.The Special Committee discussed the elements of the calculation with the meeting participants, and then unanimously approved the calculation and authorized management to use the calculation in final merger consideration discussions with Parent. Between January 14, 2013 and January 16, 2013, the parties and their respective counsel continued to exchange drafts of the merger agreement, the disclosure schedules and other ancillary documents and discussed and negotiated the same.On January 14, 2013 and January15, 2013 the parties continued to discuss and negotiate outstanding issues and documents. On January 16, 2013, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by the Company’s CFO and representatives of Duff & Phelps and Holland & Knight.Holland & Knight provided an update on transaction and merger agreement negotiations and the Special Committee and Holland & Knight discussed the remaining outstanding issues on the merger agreement in detail.The Company’s CFO presented a report on estimated proceeds and estimated per share merger consideration in the transaction.Duff & Phelps presented its financial analysis of the transaction, and at the Special Committee's request, delivered its opinion (subsequently confirmed in writing) that, as of the date of such opinion and subject to the assumptions made, matters considered and limitations as set forth in such opinion, the Per Share Merger Consideration to be received by the Minority Stockholders of the Company, was fair, from a financial point of view, to such stockholders (without giving effect to any impact of the Merger on any particular stockholder other than in its capacity as a stockholder and without giving effect to the potential adjustments to the Merger Consideration as provided in the Merger Agreement and described under the section titled "Merger Agreement—Merger Consideration" beginning on page 58).Duff & Phelps subsequently provided its written fairness opinion to the Special Committee and the full Board of Directors. The Special Committee then met in executive session with Holland & Knight and reviewed with Holland & Knight proposed resolutions, including a summary of the material terms of the merger agreement, previously provided to the Special Committee.The Special Committee then unanimously (i) determined that the consideration to be received by the Company in the proposed merger was fair, from a financial point of view, to the Company’s stockholders, and that the proposed merger agreement and the transactions contemplated thereby were advisable, fair to and in the best interests of the Company and its stockholders, (ii) recommended that the merger agreement and the transactions contemplated thereby, including without limitation, the merger, be adopted and approved by the Board of Directors, and (iii) recommended that the Board of Directors recommend that the stockholders of the Company approve the merger agreement and the other transactions contemplated thereby, including without limitation, the merger. Following the Special Committee meeting on January 16, 2013, the full Board of Directors held a telephonic meeting attended, at the invitation of the Board of Directors, by the Company’s CFO and former COO, a representative of Hale Capital Partners, and representatives of Duff & Phelps and Holland & Knight. Holland & Knight provided an update on transaction and merger agreement negotiations and the Board of Directors and Holland & Knight discussed the remaining outstanding issues on the merger agreement in detail.The Company’s CFO presented a report on estimated proceeds and estimated per share merger consideration in the transaction.Duff & Phelps presented its financial analysis of the transaction, and at the Special Committee's request, delivered its opinion (subsequently confirmed in writing) that, as of the date of such opinion and subject to the assumptions made, matters considered and limitations as set forth in such opinion, the Per Share Merger Consideration to be received by the Minority Stockholders of the Company, was fair, from a financial point of view to such stockholders (without giving effect to any impact of the Merger on any particular stockholder other than in its capacity as a stockholder and without giving effect to the potential adjustments to the Merger Consideration as provided in the Merger Agreement and described under the section titled "Merger Agreement—Merger Consideration"). 33 Table of Contents Holland & Knight then led a discussion of proposed resolutions, including a summary of the material terms of the merger agreement, previously provided to the Board of Directors, and reported on the Special Committee’s approvals and recommendations of the merger agreement and the merger.The interests of certain directors in the proposed merger were disclosed to the Board of Directors.The Board of Directors then voted, with Messrs. Martin Hale and Charles Hale abstaining, to (i) approve, adopt and declare advisable the merger agreement and the transactions contemplated by the merger agreement, including without limitation, the merger, (ii) recommend that the stockholders of the Company approve the merger agreement and the transactions contemplated thereby, including without limitation, the merger, and (ii) authorize the execution, delivery and performance of the merger agreement and the transactions contemplated thereby.The Board of Directors also (x) determined that any transactions contemplated by the merger agreement with respect to securities of the Company by officers and directors would be exempt from Section 16(b) of the Exchange Act pursuant to Rule 16b-3 thereunder, and (y) approved and authorized various matters and actions related to the merger agreement and the transactions contemplated thereby, including authorizing Company officers and its advisors to complete negotiations and finalize the merger agreement, subject to confirmation with the Board of Directors or Special Committee as necessary or advisable. Between January 16, 2013 and January 18, 2013, management of the parties and their respective legal counsel continued to finalize the merger agreement, the related disclosure schedules and other transaction documents. On the evening of January 16, 2013, the Special Committee held a telephonic meeting attended, at the Special Committee’s invitation, by representatives of Holland & Knight, at which Holland & Knight provided an update on certain outstanding merger agreement issues, discussed them with the Special Committee, and received the Special Committee’s approval to negotiate within ranges of outcomes on each of the issues. On January 18, 2013, the Board of Directors held a telephonic meeting attended, at the Board of Directors’ invitation, by a representative of Hale Capital Partners, a representative of SRZ, and representatives of Holland & Knight and Stifel.The meeting participants discussed the final negotiations on the merger agreement and reviewed certain sections of the merger agreement in detail, including the provisions relating to the handling of potential Capitalization Claims.The Board of Directors (with Messrs. Martin Hale and Charles Hale abstaining) authorized Holland & Knight to negotiate the final issues with WSGR in accordance with positions expressed by the Board of Directors at the meeting, and subject to such negotiations, approved the Company’s entering into the merger agreement.Holland & Knight and WSGR proceeded to negotiate the final issues within the ranges approved by the Board of Directors. The parties executed the Merger Agreement in the evening of Friday, January 18, 2013, following stock market closing.Affiliates of Hale Capital Partners executed the Stockholder Agreement simultaneously with execution of the Merger Agreement. On January 19, 2013, affiliates of Hale Capital Partners, representing a majority of the outstanding shares of Common Stock of the Company, executed and delivered the Merger Consent approving and adopting the Merger Agreement and the Merger pursuant to Sections 228 and 251 of the DGCL. Prior to stock market opening on Tuesday, January 22, 2013, the first business day following the execution of the Merger Agreement, the parties issued a joint press release announcing the execution of the Merger Agreement, and the Company filed a Form 8-K with the SEC describing the material terms of the Merger Agreement and attaching the Merger Agreement as an exhibit. 34 Table of Contents On May 8, 2013, the parties executed an amendment to the Merger Agreement to make certain technical clarifications to reflect the original intent of the parties (including that the aggregate merger consideration would be increased by the proceeds of certain warrant and option exercises, if any, occurring between the date of the Merger Agreement and the closing of the Merger).On May 8, 2013, the Majority Holders delivered an irrevocable written consent adopting and approving the Merger Agreement, as amended, the terms of the Merger Agreement, as amended, and the transactions and agreements contemplated thereby. Reasons for the Merger; Recommendation of the Special Committee and our Board of Directors Special Committee The Special Committee, consisting solely of independent directors, and, acting with the advice and assistance of the Company’s independent legal and financial advisors, evaluated and negotiated the Merger proposal, including the terms and conditions of the Merger Agreement, with Parent and Merger Sub. The Special Committee unanimously determined that the consideration to be received by the Company in the Merger is fair, from a financial point of view, to the Company's stockholders, and that the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger, are advisable, fair to and in the best interests of the Company and its stockholders.In addition, the Special Committee recommended that the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger, be adopted and approved by the Board of Directors and recommended that the stockholders of the Company approve the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger. In making its determination, the Special Committee considered a variety of factors weighing in favor of or relevant to the Merger Agreement and the transactions contemplated thereby, including, without limitation, those described below: · the Company’s business, results of operations, and financial condition on a historical and prospective basis; · the Company's history of losses and inability to meet the listing standards of national stock exchanges; · the Company's significant amount of debt; · current market dynamics in the VoIP industry, including increased consolidation in the industry, current favorable valuations of VoIP companies (relative to historical valuations) and the potential for those dynamics to end in the near future; · the continuing complexity and increasing costs of new product and intellectual property development in the industry; · the Company’s recent financial performance, reflecting a stabilized business that remained, prior to the announcement of the Merger, materially undervalued based on its public trading price; · the Per Share Merger Consideration to be paid to the Company’s shareholders on a near-term basis upon consummation of the Merger, relative to the risks involved in continuing to operate and execute the Company’s business plan, which might include requiring additional capital to fund growth plans; · the adjustments to the Per Share Merger Consideration pursuant to the Merger Agreement, the likelihood that such adjustments would occur, and the effect such adjustments would have on the Per Share Merger Consideration as estimated by the Company at the time the Special Committee approved the Merger Agreement; 35 Table of Contents · the continuing costs and demands on management of remaining a publicly held company with SEC reporting obligations; · the historical market prices of Common Stock relative to the substantial premium represented in the Per Share Merger Consideration to which holders of shares of Common Stock may be entitled to receive in the Merger (including as such amount may be adjusted pursuant to the Merger Agreement) and that the Per Share Merger Consideration represents a substantial premium over the $0.65 per share closing price of Telanetix Common Stock on January 18, 2013, the last trading day before the Company announced that the Merger Agreement was executed; · the cash form of consideration to be paid to the Company’s stockholders under the Merger Agreement, which will provide liquidity and certainty of value to the Company’s stockholders; · the current market valuation of the Company and other companies in its sector, and the possibility of a change in the market's valuation of the Company and its sector; · the existence or nonexistence of other acquisition or combination possibilities for the Company and the extent to which those possibilities may increase stockholder value; · the importance of market position, significant scale and scope, and financial resources to the Company's ability to continue to compete effectively in today's telecommunications environment, and to function effectively as an independent corporation; · the belief of the Special Committee, in light of the sale process conducted by the Board of Directors, that the Per Share Merger Consideration reflects the highest value per share of Common Stock reasonably attainable; · the financial analyses conducted by Duff & Phelps and the opinion rendered by Duff & Phelps to the Special Committee and the Board of Directors, dated as of January 16, 2013, that as of January 16, 2013 and based upon and subject to the factors and assumptions set forth therein, the Per Share Merger Consideration to be received by the stockholders (other than the affiliated Majority Holders) in the Merger is fair, from a financial point of view, to such stockholders (without giving effect to any impact of the Merger on any particular stockholder other than in its capacity as a stockholder and without giving effect to the potential adjustments to the Merger Consideration as provided in the Merger Agreement and described under the section titled "Merger Agreement—Merger Consideration" beginning on page58); · the likelihood that the Merger would be consummated, in light of (among other things) Parent’s agreement in the Merger Agreement to use its commercially reasonable efforts to consummate the Merger (subject to the terms and conditions of the Merger Agreement); · the terms of the Merger Agreement, including: · Parent’s and Merger Sub’s obligations to consummate the Merger are not subject to a financing condition; · the limited number and nature of the conditions to funding set forth in the debt financing commitment letter and the obligation of Parent and Merger Sub to use their reasonable best efforts to obtain the debt financing, and if Parent and Merger Sub fail to effect the closing because of a failure to obtain the maximum proceeds of the debt financing, to pay us a $5,250,000 termination fee; · the Company Outside Date allows for sufficient time to complete the Merger; 36 Table of Contents · Parent is an entity with assets and is a party to the Merger Agreement; · the Company is obligated, under certain circumstances, to pay Parent a termination fee of $2.0 million, which the Board of Directors considered to be reasonable in light of, among other things, the aggregate consideration to be paid pursuant to the Merger Agreement; and · the availability of dissenter’s rights to the stockholders of the Company, other than Majority Holders, who comply with the requirements set forth in Section 262 of the DGCL. The Special Committee also identified and considered potential risks and potential disadvantages associated with the Merger Agreement and the transactions contemplated thereby, including, without limitation, those listed below: · the possible disruption of the Company’s business that may result from announcement of the Merger and the resulting distraction of management’s attention from day-to-day operations of the business; · the risk that the pendency of the Merger could materially adversely affect the Company’s relationships with its customers, suppliers and any other persons with whom the Company has business relationships, or pose difficulties in attracting and retaining key employees; · the termination of the opportunity for our existing stockholders to participate in the potential future economic upside derived from ownership of the Company’s capital stock following completion of the Merger; · the Company's improved financial performance in recent quarters; · the substantial expenses incurred related to the Merger; · the possibility that the consummation of the Merger may be delayed or not occur at all, and the adverse impact such event would have on the Company and its business; · the possibility that the Per Share Merger Consideration could be less than the amount estimated by the Company at the time the Special Committee approved the Merger Agreement due to adjustments provided for in the Merger Agreement; · the taxability of the Merger for U.S. federal income tax purposes; · the restrictions on the Company’s ability to solicit for or respond to proposals for competing transactions; and · the interests of the Company’s directors and executive officers that are different from, or in addition to, the interests of the Company’s stockholders generally, including that Mr. Martin Hale and Mr. Charles Hale are affiliated with entities that have issued approximately $1.7 million in principal amount of subordinated indebtedness to the Company that would be paid in full in connection with the Merger and that Mr. Johnson has Company Options that will be cancelled and paid in full in the Merger, is expected to receive a stay bonus upon closing of the Merger, is expected to continue as an employee of the Company after the Merger and will receive a severance payment if he is terminated without cause within 12 months of the closing of the Merger. The above discussion includes the principal information and factors, both positive and negative, considered by the Special Committee, but is not intended to be exhaustive and may not include all of the information and factors considered by the Special Committee. The above factors are not presented in any order of priority. The Special Committee did not quantify or assign relative or specific weights to the factors considered in reaching their respective determinations. Rather, the Special Committee views its positions and recommendations as being based on the totality of the information presented to and considered by it. In addition, individual members of the Special Committee may have given different weights to different factors. It should be noted that this explanation of the reasoning of the Special Committee and certain information presented in this section is forward-looking in nature and should be read in light of the factors discussed in the section titled "Forward-Looking Statements" beginning on page18 of this information statement. 37 Table of Contents Board of Directors The Board of Directors, acting upon the unanimous recommendation of the Special Committee, at a meeting described above on January 16, 2013 (i) approved, adopted and declared advisable, fair to and in the best interest of the Company and its stockholders, the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger, in accordance with the DGCL; (ii) recommended that the stockholders of the Company approve the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger; and (iii) authorized the execution, delivery and performance of the Merger Agreement and the transactions contemplated by the Merger Agreement. In reaching these determinations, the Board of Directors considered (i)a variety of business, financial and market factors; (ii) the process used by Stifel, the Company's financial advisor, to market the Company and negotiate with potential acquirers; (iii) the risks that the Company will have in effectuating its business strategy if it remains independent; (iv) current valuations and factors which affect valuations in the telecommunications industry; (v) the financial presentation of Duff & Phelps, including the opinion of Duff & Phelps as to the fairness, from a financial point of view, to the holders of shares of Common Stock (other than the affiliated Majority Holders) of the Per Share Merger Consideration to be received by such holders (other than the affiliated Majority Holders) in the Merger (without giving effect to any impact of the Merger on any particular stockholder other than in its capacity as a stockholder and without giving effect to the potential adjustments to the Merger Consideration as provided in the Merger Agreement and described under the section titled "Merger Agreement—Merger Consideration" beginning on page 18); (vi) the possibility that the Per Share Merger Consideration could be less than the amount estimated by the Company at the time the Board of Directors approved the Merger Agreement due to adjustments provided for in the Merger Agreement; (vii)each of the factors considered by the Special Committee in its unanimous recommendation, as described above; and (viii)the unanimous recommendation of the Special Committee. The above discussion includes the principal information and factors, both positive and negative, considered by the Board of Directors, but is not intended to be exhaustive and may not include all of the information and factors considered by the Board of Directors. The above factors are not presented in any order of priority. The Board of Directors did not quantify or assign relative or specific weights to the factors considered in reaching their respective determinations. Rather, the Board of Directors views its positions and recommendations as being based on the totality of the information presented to and considered by it. In addition, individual members of the Board of Directors may have given different weights to different factors. It should be noted that this explanation of the reasoning of the Board of Directors and certain information presented in this section is forward-looking in nature and should be read in light of the factors discussed in the section titled "Forward-Looking Statements" beginning on page18 of this information statement. Opinion of Duff & Phelps, LLC Duff & Phelps was engaged to serve as an independent financial advisor to the Special Committee and to provide an opinion as to the fairness, from a financial point of view, to the Minority Stockholders of the Per Share Merger Consideration to be received by the Minority Stockholders in the Merger (without giving effect to any impact of the Merger on any particular stockholder other than in its capacity as a stockholder and without giving effect to the potential adjustments to the Merger Consideration as provided in the Merger Agreement and described under the section titled "Merger Agreement—Merger Consideration" beginning on page 58). Duff & Phelps rendered its written opinion to the Special Committee on January 16, 2013, that, subject to the assumptions, qualifications and limiting conditions set forth therein, as of such date, the Per Share Merger Consideration was fair, from a financial point of view, to the Minority Stockholders (without giving effect to any impact of the Merger on any particular stockholder other than in its capacity as a stockholder and without giving effect to the potential adjustments to the Merger Consideration as provided in the Merger Agreement and described under the section titled "Merger Agreement—Merger Consideration" beginning on page 58). 38 Table of Contents The full text of the written opinion of Duff & Phelps is attached as Annex C to this information statement and is incorporated into this information statement by reference.The full text of the written opinion should be read carefully in its entirety for a description of the assumptions made, procedures followed, matters considered and qualifications and limitations of the review undertaken in connection with the opinion. The opinion of Duff & Phelps was addressed to the Special Committee and the Board of Directors, was given solely with respect to the Special Committee’s consideration of the consideration to be received by the Minority Stockholders in the Merger andis not intended to be used, and may not be used, for any other purpose.Duff & Phelps’ opinion also does not address the merits of the underlying business decision to enter into the Merger versus any alternative strategy or transaction; does not address any transaction related to the Merger; is not a recommendation as to how the Board of Directors, the Special Committee or any stockholder should vote or act with respect to any matters relating to the Merger, or whether to proceed with the Merger or any related transaction; does not indicate that the Per Share Merger Consideration to be received by the Company’s stockholders in connection with the Merger is the best possibly attainable under any circumstances; instead, it merely states whether the Per Share Merger Consideration is within a range suggested by certain financial analyses described in more detail below; and does not express any opinion as to the market price or value of the Common Stock (or anything else) after the announcement or consummation of the Merger. · In connection with its opinion, Duff & Phelps made such reviews, analyses and inquiries as it deemed necessary and appropriate under the circumstances.Duff & Phelps also took into account its assessment of general economic, market and financial conditions, as well as its experience in securities and business valuation in general, and with respect to similar transactions in particular.Duff & Phelps’ procedures, investigations and financial analyses with respect to the preparation of its opinion included, but were not limited to, the items summarized below: · Reviewed the following documents: · the Company’s annual reports and audited financial statements on Form 10-K filed with the SEC for the years ended December 31, 2010 through 2011 and the Company’s unaudited interim financial statements for the nine months ended September 30, 2012 included in the Company’s Form 10-Q filed with the SEC; · unaudited segment and pro forma financial information for the Company for the year ended December 31, 2011 and the eleven months ended November 30, 2012; · other internal documents relating to the history, current operations, and probable future outlook of the Company, including financial projections, provided to Duff & Phelps by management of the Company and adopted by the Special Committee; · a letter dated January 16, 2013 from the management of the Company which made certain representations as to historical financial statements, financial projections and the underlying assumptions, and a pro forma schedule of assets and liabilities (including identified contingent liabilities) for the Company on a post-transaction basis; and · documents related to the Merger, including a draft of the Merger Agreement dated January 13, 2013, and the Fall 2012 Confidential Information Memorandum and the Management Presentation dated October 2012, each of which contained business information about the Company, and historical and projected financial information relating to the Company.Such projected financial information reflected the same forecasts as were included in the Internal Financial Forecasts regarding our projected future operations for the Company’s 2013 and 2014 fiscal years as described under "The Merger—Certain Prospective Financial Information of the Company." 39 Table of Contents · Discussed the information referred to above and the background and other elements of the Merger with the management of the Company; · Reviewed the historical trading price and trading volume of the Company’s Common Stock, and the publicly traded securities of certain other companies that Duff & Phelps deemed relevant; and · Performed certain valuation and comparative analyses using generally accepted valuation and analytical techniques including a discounted cash flow analysis, an analysis of selected public companies that Duff & Phelps deemed relevant, and an analysis of selected transactions that Duff & Phelps deemed relevant. In performing its analyses and rendering its opinion with respect to the Merger, Duff & Phelps was advised that as of the date of its opinion, the Company estimated the Per Share Merger Consideration to be approximately $7.40 and, with the Company’s consent: · Relied upon the accuracy, completeness, and fair presentation of all information, data, advice, opinions and representations obtained from public sources or provided to it from private sources, including Company management, and did not independently verify such information; · Relied upon the fact that the Special Committee and the Company have been advised by counsel as to all legal matters with respect to the Merger, including whether all procedures required by law to be taken in connection with the Merger have been duly, validly and timely taken; · Assumed, without independent verification, that any estimates, evaluations, forecasts and projections furnished to Duff & Phelps were reasonably prepared and based upon the best currently available information and good faith judgment of the person furnishing the same; · Assumed that information supplied to Duff & Phelps and representations and warranties made in the Merger Agreement (as qualified in the Merger Agreement) or made by Company management were substantially accurate; · Assumed that the final versions of all documents reviewed by Duff & Phelps in draft form conformed in all material respects to the drafts reviewed; · Assumed that there has been no material change in the assets, financial condition, business, or prospects of the Company since the date of the most recent financial statements and other information made available to Duff & Phelps; · Assumed that any potential adjustments to the Merger Consideration as provided in the Merger Agreement and described under the section titled "Merger Agreement—Merger Consideration" beginning on page 58, which we refer to as the "Post-Signing Adjustments," do not have any impact on the Per Share Merger Consideration; · Assumed that all of the conditions required to consummate the Merger will be satisfied and that the Merger will be completed in accordance with the Merger Agreement without any amendments thereto or any waivers of any terms or conditions thereof; and · Assumed that all governmental, regulatory or other consents and approvals necessary for the consummation of the Merger will be obtained without any adverse effect on the Company or the contemplated benefits expected to be derived in the Merger. 40 Table of Contents To the extent that any of the foregoing assumptions or any of the facts on which its opinion is based prove to be untrue in any material respect, Duff & Phelps’ opinion cannot and should not be relied upon.Furthermore, in Duff & Phelps’ analysis and in connection with the preparation of its opinion, Duff & Phelps has made numerous assumptions with respect to industry performance, general business, market and economic conditions and other matters, many of which are beyond the control of any party involved in the Merger. Although developments following the date of the Duff & Phelps opinion may affect the opinion, Duff & Phelps assumes no obligation to update, revise or reaffirm its opinion.The opinion is necessarily based upon market, economic, financial and other conditions that were in effect on, and information made available to Duff & Phelps as of, the date of the opinion, and Duff & Phelps disclaims any undertaking or obligation to advise any person of any change in any fact or matter affecting the opinion, including the impact of any Post-Signing Adjustment, which may come or be brought to the attention of Duff & Phelps after the date of the opinion. Duff & Phelps did not evaluate the Company’s solvency or conduct an independent appraisal or physical inspection of any specific assets or liabilities (contingent or otherwise).Duff & Phelps has not been requested to, and did not, (i) initiate any discussions with, or solicit any indications of interest from, third parties with respect to the Merger, the assets, businesses or operations of the Company, or any alternatives to the Merger, (ii) negotiate the terms of the Merger, and therefore, Duff & Phelps has assumed that such terms are the most beneficial terms, from the Company’s perspective, that could, under the circumstances, be negotiated among the parties to the Merger Agreement and the Merger, or (iii) advise the Special Committee or any other party with respect to alternatives to the Merger. Duff & Phelps is not expressing any opinion as to the Post-Signing Adjustments or their impact, if any, upon the Per Share Merger Consideration.Duff & Phelps’ opinion should not be construed as a valuation opinion, credit rating, solvency opinion, an analysis of the Company’s credit worthiness, as tax advice, or as accounting advice.Duff & Phelps has not made, and assumes no responsibility to make, any representation, or render any opinion, as to any legal matter.The issuance of its opinion was approved by Duff & Phelps’ authorized internal committee. In rendering the opinion, Duff & Phelps did not express any opinion with respect to the amount or nature of any compensation to any of the Company’s officers, directors, or employees, or any class of such persons, relative to the consideration to be received by the Minority Stockholders of the Per Share Merger Consideration to be received by the stockholders in the Merger, or with respect to the fairness of any such compensation. Set forth below is a summary of the material analyses performed by Duff & Phelps in connection with providing its opinion to the Special Committee and the Board of Directors.This summary is qualified in its entirety by reference to the full text of the written opinion, attached to this information statement as Annex C.While this summary describes the analyses and factors that Duff & Phelps deemed material in its presentation to the Special Committee, it is not a comprehensive description of all analyses and factors considered by Duff & Phelps.The preparation of a fairness opinion is a complex process that involves various determinations as to the most appropriate and relevant methods of financial analysis and the application of these methods to the particular circumstances.Therefore, neither the fairness opinion nor Duff & Phelps’ underlying analysis is readily susceptible to partial analysis or a summary description.In arriving at its opinion, Duff & Phelps did not attribute any particular weight to any analysis or factor considered by it, but rather made qualitative judgments as to the significance and relevance of each analysis and factor.Accordingly, Duff & Phelps believes that the totality of its analyses must be considered as a whole and that selecting portions of its analyses and of the factors considered by it, without considering all analyses and factors, could create a misleading or incomplete view of the evaluation process underlying its opinion.The conclusion reached by Duff & Phelps was based on all analyses and factors taken as a whole, and also on the application of Duff & Phelps’ own experience and judgment. The financial analyses summarized below include information presented in tabular format.In order for Duff & Phelps’ financial analyses to be fully understood, the tables must be read together with the text of each summary.The tables alone do not constitute a complete description of the financial analyses.Considering any portion of such analyses and of the factors considered, without considering all analyses and factors, and the full narrative description of the financial analyses, including the methodologies and assumptions underlying the analyses, could create a misleading or incomplete view of the process underlying Duff & Phelps’ financial analyses and opinion. 41 Table of Contents Discounted Cash Flow Analysis Duff & Phelps performed a discounted cash flow analysis of the estimated future unlevered free cash flows of the Company for the fiscal years ending December 31, 2013 through December 31, 2024, with “free cash flow” defined as cash generated by the business that is available either to reinvest or to distribute to security holders.The discounted cash flow analysis was used to determine the net present value of estimated future free cash flows utilizing an appropriate cost of capital for the discount rate, which reflects the relative risk associated with these cash flows as well as the rates of return that security holders could expect to realize on alternative investment opportunities with similar risk profiles.Duff & Phelps utilized and relied upon the financial projections and assumptions provided by the Company’s management for purposes of its discounted cash flow analysis.The Company provided Duff & Phelps financial projections for the fiscal years ending December 31, 2013 through December 31, 2019.In addition, the Company provided guidance allowing Duff & Phelps to forecast the fiscal years ending December 31, 2020 through December 31, 2024, which forecasts were reviewed and approved by the Company.The costs associated with the Company being a publicly listed company were excluded from the financial projections since such costs would likely be eliminated and the fees paid to the Company’s Majority Holders as a result of a sale of the Company, such as the Merger, were also excluded from the financial projections. Duff & Phelps used discount rates ranging from 30.0% to 35.0%, reflecting Duff & Phelps’ estimate of the Company’s cost of capital, to discount the projected free cash flows and terminal value.Duff & Phelps estimated the Company’s terminal value in 2024 using a perpetuity growth formula assuming a 3.0% terminal growth rate and a discount rate of 17.0%.Duff & Phelps believes that the range of discount rates is consistent with the rate of return that security holders could expect to realize on alternative investment opportunities with similar risk profiles. Based on these assumptions, Duff & Phelps’ discounted cash flow analysis indicated an estimated enterprise value for the Company of $42.0 million to $53.2 million and a range of implied values of the Company’s Common Stock of $6.07 to $7.78 per share as compared to management’s estimate of Per Share Merger Consideration of approximately $7.40 per share. Selected Public Companies Analysis Duff & Phelps compared certain financial information of the Company to corresponding data and ratios from the following ten publicly traded companies in the internet telecommunications industry that Duff & Phelps deemed relevant to its analysis: · 8x8 Inc. · AdEPT Telecom plc · Comendo A/S · ECS Telecom Co. Ltd · eOn Communications Corporation · Macquarie Telecom Group Limited · magicJack VocalTec Ltd. · NextGen, Inc. · QSCAG · Vonage HoldingsCorporation 42 Table of Contents Although none of these companies is directly comparable to the Company, Duff & Phelps selected these companies for its analysis based on their relative similarity, primarily in terms of business model and primary customers, to that of the Company.For purposes of its analysis, Duff & Phelps used certain publicly available historical financial data and consensus equity analyst estimates for the selected companies.This analysis produced valuation multiples of selected financial metrics which Duff & Phelps utilized to estimate the enterprise value of the Company. The tables below summarize certain observed trading multiples and historical and projected financial performance, on an aggregate basis, of the selected public companies as of January 14, 2013.The estimates for 2012 and 2013 in the tables below with respect to the selected public companies were derived based on information for the 12-month periods ending closest to the Company’s fiscal year ends for which information was available. REVENUE GROWTH EBITDA GROWTH EBITDA MARGIN LTM LTM LTM Mean % Median % -1.1
